        Case 3:19-cv-01992-IM         Document 103       Filed 10/08/20     Page 1 of 85




Joel Shapiro, OSB #003814
joel@joelshapirolaw.com
Law Office of Joel Shapiro, LLC
1420 NW Lovejoy St, Suite 631
Portland, Oregon 97209
(971) 999-1889
One of the Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


A.B., an individual,                               Case No.: 3:19-cv-1992

                             Plaintiff,

v.                                                 FIRST AMENDED COMPLAINT
                                                   Trafficking Victims Protection Reauthorization
                                                   Act (18 U.S.C. § 1595)
WYNDHAM HOTELS & RESORTS, INC.;
MARRIOTT INTERNATIONAL, INC.; and
                                                   DEMAND FOR JURY TRIAL
RED LION HOTELS CORPORATION,

                       Defendants.
_____________________________________


                              FIRST AMENDED COMPLAINT

       COMES NOW the Plaintiff A.B., by and through the undersigned counsel, and

 respectfully submits her complaint for damages and makes the following averments.

                                          INTRODUCTION
     1. For years, sex trafficking ventures have brazenly operated in and out of hotels

 throughout this country. Criminals parade their misconduct openly on hotel properties

FIRST AMENDED COMPLAINT                        1
            Case 3:19-cv-01992-IM           Document 103          Filed 10/08/20          Page 2 of 85




    throughout the United States while the hotels and hospitality industry continues to neglect the

    criminal misconduct to continue earning a profit at the expense of human life, human rights,

    and human dignity.

       2. All Defendants, including Wyndham Hotels & Resorts, Inc. (hereinafter “Wyndham”),

    Marriott International Inc., (hereinafter “Marriott”), and Red Lion Hotels Corporation

    (hereinafter “RLHC”)​1 know and have known for more than a decade that sex trafficking

    repeatedly occurs under their flag throughout the country. Rather than taking timely and

    effective measures to thwart this epidemic, Defendant Hotels have instead chosen to ignore the

    open and obvious presence of sex trafficking on their properties, enjoying the profit from

    rooms rented for this explicit and apparent purpose.

      3. This action for damages is brought by the Plaintiff, a survivor of sex trafficking

    hereinafter identified by her initials A.B., under the federal William Wilberforce Trafficking

    Victims Protection Reauthorization Act of 2008 (hereinafter “TVPRA”).

      4. A.B. was trafficked for commercial sex at the age of 22 years old in Oregon and

    Washington. In order to keep a roof over her head, she had to work for her share. A.B. was

    sold via commercial sex transactions at the Defendants’ hotel properties through force, fraud,

    and coercion as the Defendants did nothing but profit.

        5. Plaintiff first met her trafficker in what she believed to be the beginning of a romantic

    relationship. Her trafficker used common methods of coercion, including complete control

    over her, humiliation, degradation, exhaustion, isolation, choking, incurrence of debt, and

    other methods to force compliance.

        6. A.B. was advertised on ​www.backpage.com whereby the hotels in Salem and Portland,


1
    Collectively, Wyndham, Marriott, and RLHC may be referred to as “Defendant Hotels.”

FIRST AMENDED COMPLAINT                                 2
         Case 3:19-cv-01992-IM        Document 103       Filed 10/08/20     Page 3 of 85




 Oregon and Vancouver, Washington, including the Days Inn by Wyndham, Residence Inn by

 Marriott, Ramada by Wyndham, and Red Lion Hotel enabled, facilitated, and otherwise

 harbored A.B. for the purpose of sex trafficking.

     7. As a direct and proximate result of Wyndham, Marriott, and RLHC’s collective failure

 to act, mandate, establish, execute, and/or modify anti-trafficking efforts on their hotel

 properties, A.B. was sex trafficked, sexually exploited, and victimized repeatedly at

 Wyndham, Marriott, and and Red Lion brand hotels.

   8. The Plaintiff brings this action pursuant to the Trafficking Victims Protection

Reauthorization Act 18 U.S.C. §1595, against the Defendants who enabled, harbored, held,

facilitated, or otherwise benefited, or any combination of the foregoing, from a sex trafficking

venture in which A.B. was trafficked for sex, sexually exploited, and victimized in violation of

the TVPRA

   9.       Defendants knowingly benefited from participating in a venture they knew was

engaged in illegal sex trafficking in violation of the TVPRA and engaged in acts and omissions

that were intended to ignore signs of sex trafficking and support, facilitate, harbor, and

otherwise further the trafficker’s sale and victimization of her for commercial sexual

exploitation.

   10.          The specific conduct involved in Plaintiff’s sexual exploitation along with the

knowledge Defendants owned for decades about the prevalence and common signs of sex

trafficking generally, should have alerted them to the signs and indicators that Plaintiff was

being sex trafficked on their hotel properties.

   11.          Defendants grossly failed and continue to fail to implement and effectuate

policies and standards sufficient to combat sex trafficking throughout their hotel operations.



FIRST AMENDED COMPLAINT                           3
             Case 3:19-cv-01992-IM           Document 103           Filed 10/08/20         Page 4 of 85




                                                     PARTIES

       12.      Plaintiff A.B. is a natural person who currently resides in Riverside, California.

    During the time she was trafficked for sex, she was a resident and citizen of Oregon.

                 a. Plaintiff A.B. was 22 years old when she was first sold for sex throughout

                    Oregon and Washington for the purposes of commercial sex. The Plaintiff is a

                    victim of trafficking pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C. §1591

                    (a), and a victim of a “severe form of trafficking” as it is defined under 22

                    U.S.C §7102 (14).

                 b. Due to the sensitive nature of the issues, Plaintiff A.B. requests this Court to

                    grant a protective order pursuant to Federal Rule of Civil Procedure 26(c) to

                    permit her to proceed under a pseudonym to ensure Defendants keep

                    Plaintiff’s identity confidential throughout the pendency of the lawsuit

                    thereafter.​ ​2

                 c. Generally, under the Federal Rules of Civil Procedure, pleadings must state

                    the name of all parties. 3​ However, there are exceptions when the issues

                    involved are of a sensitive and highly personal nature. 4​ For good cause, the

                    Court may issue an order to protect a party or person from annoyance,


2
  In cases where the plaintiffs have demonstrated a need for anonymity, the district court should use its powers to
manage pretrial proceedings under Fed. R. Civ. P. 16(b), and to issue protective orders limiting disclosure of the
party’s name under Fed. R. Civ. P. 26(c), to preserve the party’s anonymity to the greatest extent possible without
prejudicing the opposing party’s ability to litigate the case. ​Does I thru XXIII v. Advanced Textile Corp.​, 214 F.3d
1058, 1069 (9th Cir. 2000).
3
  Fed. R. Civ. P. 10(a).
4
  A district court must balance the need for anonymity against the general presumption that the parties’ identities are
public information and the risk of unfairness to the opposing party. ​See e.g., M.M. v. Zavaras​, 139 F.3d 798, 803
(10th Cir.1998); ​James v. Jacobson​, 6 F.3d at 238 (4th Cir. 1993); ​Doe v. Frank​, 951 F.2d 320, 323–24 (11th
Cir.1992); ​Doe v. Stegall,​ 653 F.2d at 186 (5th Cir. 1981); ​see also ​Doe v. Frank at 323 (11th Cir. 1992) (holding
that a plaintiff should be permitted to proceed anonymously in cases involving matters of a highly sensitive and
personal nature, real danger of physical harm, or where the injury litigated against would be incurred as a result of
the disclosure of the plaintiff’s identity).

FIRST AMENDED COMPLAINT                                   4
             Case 3:19-cv-01992-IM            Document 103           Filed 10/08/20          Page 5 of 85




                     embarrassment, oppression, or undue burden or expense.​ ​5

                 d. Here, pseudonym status and to proceed under seal is warranted because this

                     litigation will involve the disclosure of stigmatizing sexual information,

                     including rape. Plaintiff fears stigma from her family, friends, employer, and

                     community if her true identity was revealed in the public record.

                 e. Plaintiff should not be compelled to disclose her identity in order to maintain

                     her privacy and safety. Plaintiff’s privacy interest substantially outweighs the

                     customary practice of judicial openness.​ ​6

                 f. Moreover, Defendants will not be prejudiced. Plaintiff will agree to reveal her

                     identity to Defendants for the limited purpose of investigating Plaintiff’s

                     claims once the parties have entered into a protective order. Plaintiff simply

                     seeks redaction of Plaintiff’s personally identifying information from the

                     public docket and assurances that Defendants will not use or publish

                     Plaintiff’s identities in a manner that will compromise her personal life or

                     future employment prospects.

       13.      Defendant Wyndham Hotels and Resorts, Inc. (“Wyndham”) is one of the largest

    hotel brands in the world with nearly 9,000 branded properties in more than eighty (80)

    countries. It is a Delaware corporation and can be served by its registered agent, Corporate

    Creations Network, Inc., at 3411 Silverside Road, Tatnall Building Suite 104, Wilmington,

    Delaware 19810.

                 a. Defendant Wyndham Hotels and Resorts, Inc. is the successor entity to


5
 Fed. R. Civ. P. 26(c).
6
 ​Supra ​n. 2 at 1068 (the court joined its 4th, 5th, 10th, and 11th sister circuits in holding that a party may preserve
his or her anonymity in judicial proceedings in special circumstances when the party’s need for anonymity
outweighs prejudice to the opposing party and the public’s interest in knowing the party’s identity).

FIRST AMENDED COMPLAINT                                    5
     Case 3:19-cv-01992-IM      Document 103       Filed 10/08/20   Page 6 of 85




            Wyndham Worldwide Corporation. Defendant Wyndham Hotels and Resorts,

            Inc. retains successor liability for wrongful acts of its predecessor Wyndham

            Worldwide Corporation.

         b. Days Inn​® by Wyndham (“Days Inn​®​”) is a Wyndham Hotels and Resorts, Inc.

            brand property.

         c. Ramada​® by Wyndham (“Ramada​®​”) is a Wyndham Hotels & Resorts, Inc.

            brand property.

         d. Defendant Wyndham, Ramada​® ​and the Days Inn® by Wyndham are single and

            joint employers with a high degree of interrelated, intermingled, and unified

            operations at the Days Inn® by Wyndham and Ramada by Wyndham hotels

            where the Plaintiff was trafficked for sex. Defendant Wyndham, Ramada​® and

            the Days Inn® by Wyndham each share the common policies and practices

            complained of herein.

         e. Defendant Wyndham, Ramada​® and the Days Inn® jointly employ or ratify the

            employment of individuals through horizontal joint employment and or vertical

            joint employment.

         f. As an integrated enterprise and or joint employer, Defendant Wyndham,

            Ramada​® and the Days Inn® are separately and jointly responsible for

            compliance with all applicable laws.

         g. As an integrated enterprise and or joint employer, Defendant Wyndham,

            Ramada​® and the Days Inn® are jointly and severally liable for any damages

            caused by employees.

         h. Upon information and belief, Defendant Wyndham controls a uniform and



FIRST AMENDED COMPLAINT                   6
     Case 3:19-cv-01992-IM      Document 103       Filed 10/08/20     Page 7 of 85




            required reservation and marketing system, credit processing system, training

            and policy on brand standards, including any policy or standards, or lack

            thereof, on human trafficking, cybersecurity, guest preferences, reward

            programs, internet access,     hotel furniture, amenities, food and beverage,

            cleanliness, or other hotel brand related policies published and communicated

            via property management systems with back-end management by Wyndham,

            Wi-Fi qualifications and/or Wi-Fi qualified service providers, language and

            policy used on internet landing pages, thresholds for cybersecurity, filtering

            and/or other guest internet protections, systems used to monitor customer

            reviews and responses, and other systems related to the daily operations at the

            Days Inn​®​ and Ramada​® ​hotels where A.B. was trafficked for sex.

         i. As a hotel operator and owner, Defendant Wyndham controls the training and

            human trafficking or other related policies, including decisions on

            implementation and execution of policy for its branded properties including

            the Days Inn​®​ hotel where A.B. was trafficked.

         j. Through its relationship with the staff at the Days Inn​® and Ramada​®​where

            A.B. was trafficked and the perpetrator who trafficked A.B. at Days Inn​® and

            Ramada​® hotels
                     ​      while registered as a guest there, Defendant Wyndham

            knowingly benefited or received something of value from its facilitation of or

            participation in a venture which it knew or should have known had engaged in

            sex trafficking.

         k. Wyndham benefits financially from room rentals and other incidentals

            recognized throughrenting rooms at the brand property in which the Plaintiff



FIRST AMENDED COMPLAINT                    7
       Case 3:19-cv-01992-IM         Document 103       Filed 10/08/20   Page 8 of 85




               was sex trafficked.

            l. Wyndham owns, supervises, and/or operates the Days Inn​® located at 9107 NE

               Vancouver Mall Drive Vancouver, WA 98662 and the Ramada​® by Wyndham

               located at 6221 NE 82nd Ave, Portland, OR 97220.

    14.     Defendant Marriott International, Inc. (“Marriott”) is one of the largest hotel

  brands in the world. It is a Delaware corporation and can be served by its registered agent

  CT Corporation System, 780 Commercial Street SE, Suite 100, Salem, Oregon 97301.

            a. Residence Inn​® by Marriott Portland Airport at Cascade Station (“Residence

               Inn​®​”) is a Marriott brand property.

            b. Defendant Marriott and the Residence Inn​® are a single and joint employer with

               a high degree of interrelated, intermingled, and unified operations at the

               Residence Inn​® hotel where the Plaintiff was trafficked for sex. Defendant

               Marriott and the Residence Inn​® each share the common policies and practices

               complained of herein.

            c. Defendant Marriott and the Residence Inn​® jointly employ or ratify the

               employment of individuals through horizontal joint employment and or vertical

               joint employment.

            d. As an integrated enterprise and or joint employer, Defendant Marriott and the

               Residence Inn​® are separately and jointly responsible for compliance with all

               applicable laws.

            e. As an integrated enterprise and or joint employer, Defendant Marriott and the

               Residence Inn​® are jointly and severally liable for any damages caused by

               employees.



FIRST AMENDED COMPLAINT                         8
     Case 3:19-cv-01992-IM        Document 103      Filed 10/08/20     Page 9 of 85




         f. Upon information and belief, Defendant Marriott controls a uniform and

            required reservation and marketing system, credit processing system, training

            and policy on brand standards, including any standards, or lack thereof, on

            human trafficking, cybersecurity, guest preferences, internet access, reward

            programs, hotel furniture, amenities, food and beverage, cleanliness, or other

            hotel brand related policies published and communicated via property

            management systems with back-end management by Marriott, Wi-Fi

            qualifications and/or Wi-Fi qualified service providers, language and policy

            used on internet landing pages, thresholds for cybersecurity, including internet

            access logs, filtering and/or other guest protections, systems used to monitor

            customer reviews and responses, and other systems related to the daily

            operations at the Residence Inn​®​ hotel where A.B. was trafficked for sex.

         g. Defendant Marriott maintains that it considers guest safety and security to be

            important and requires the hotels in its portfolio to comply with Marriott

            brand standards and all local, state, and federal laws.

         h. Through its relationship with the Residence Inn​® hotel where A.B. was

            trafficked and the perpetrator who trafficked A.B. at the Residence Inn​® hotel.

            Defendant Marriott knowingly benefited or received something of value from

            its facilitation of or participation in a venture which it knew or should have

            known had engaged in sex trafficking.

         i. Marriott benefits financially from room rentals and other incidentals

            recognized through renting rooms at the brand property in which the Plaintiff

            was sex trafficked.



FIRST AMENDED COMPLAINT                     9
      Case 3:19-cv-01992-IM        Document 103       Filed 10/08/20   Page 10 of 85




           j. Marriott owns, supervisors, and/or operates the Residence Inn​® located at

               9301 NE Cascades Parkway, Portland, Oregon 97220.

    15.    Defendant Red Lion Hotels Corporation (“RLHC”) is a large hotel brand. It is an

  Oregon corporation and can be served by its registered agent Corporate Creations, 5708 SE

  136th Avenue, Suite 2, Portland, Oregon 97236.

           a. Red Lion​®​ is a RLHC brand property.

           b. Defendant RLHC and the Red Lion​® hotel are a single and joint employer with

               a high degree of interrelated, intermingled, and unified operations at the Red

               Lion​® hotel where the Plaintiff was trafficked for sex. Defendant RLHC and the

               Red Lion​® hotel each share the common policies and practices complained of

               herein.

           c. Defendant RLHC and the Red Lion​® hotel jointly employ or ratify the

               employment of individuals through horizontal joint employment and or vertical

               joint employment.

           d. As an integrated enterprise and or joint employer, Defendant RLHC and the

               Red Lion]​® hotel are separately and jointly responsible for compliance with all

               applicable laws.

           e. As an integrated enterprise and or joint employer, Defendant RLHC and the

               Red Lion​® hotel are jointly and severally liable for any damages caused by

               employees.

           f. Upon information and belief, Defendant RLHC controls a uniform and

               required reservation and marketing system, credit processing system, training

               and policy on brand standards, including any standards, or lack thereof, on



FIRST AMENDED COMPLAINT                      10
     Case 3:19-cv-01992-IM      Document 103        Filed 10/08/20   Page 11 of 85




            human trafficking, cybersecurity, guest preferences, rewards programs, hotel

            furniture, amenities, food and beverage, cleanliness, or other hotel brand

            related policies published and communicated via property management

            systems with back-end management by RLHC, Wi-Fi qualifications and/or

            Wi-Fi qualified vendor providers, language and policy used on internet

            landing pages, thresholds for cybersecurity, including internet access logs,

            filtering and/or other guest protections, systems used to monitor customer

            reviews and responses, and other systems related to the daily operations at the

            Red Lion​®​ hotel where A.B. was trafficked for sex.

         g. Defendant RLHC maintains that it considers guest safety and security to be

            important and requires the hotels in its portfolio to comply with RLHC brand

            standards and all local, state, and federal laws.

         h. Through its relationship with the Red Lion​® hotel where A.B. was trafficked

            and the perpetrator who trafficked A.B. at the Red Lion​® hotel while

            registered as a guest there. Defendant RLHC knowingly benefited or received

            something of value from its facilitation of or participation in a venture which

            it knew or should have known had engaged in sex trafficking.

         i. RLHC benefits financially from room rentals and other incidentals recognized

            through renting rooms at the brand property in which the Plaintiff was sex

            trafficked.

         j. RLHC owns, supervises, and/or operates the Red Lion​® hotel located at 3301

            Market Street NE Salem, Oregon 97301.

   16.   Whenever reference is made in this Complaint to any act, deed, or conduct of the



FIRST AMENDED COMPLAINT                     11
      Case 3:19-cv-01992-IM          Document 103        Filed 10/08/20     Page 12 of 85




  Defendants, the allegation is that the Defendants engaged in the act, deed, or conduct by or

  through one or more of their officers, directors, agents, employees, or representatives who

  was actively engaged in the management, direction, control, or transaction of the ordinary

  business and affairs of the Defendants.

                                JURISDICTION AND VENUE

    17.      This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this

  action arises under the Constitution, laws, or treaties of the United States.

    18.      Furthermore, this Honorable Court has subject matter jurisdiction over this action

  pursuant to 28 U.S.C. § 1332(a) based on complete diversity of citizenship between Plaintiff

  and all Defendants. The amount in controversy exceeds $75,000.

    19.      Venue is proper in this District Court as this District Court is a judicial district

  where Defendants are subject to personal jurisdiction in accordance with 28 U.S.C. §

  1391(b)(3).

    20.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

  part of the events or omissions giving rise to the claims asserted in this action, including the

  Defendants’ misconduct and omissions, occurred in the judicial district where this action is

  brought.

    21.      Defendants have submitted to the jurisdiction of Oregon and have purposefully

  availed themselves of the privilege of conducting acts in Oregon through their dominion and

  control over their respective brands with brand subsidiaries, brand property subsidiaries, and

  operating hotels, and day-to-day operation of the hotels, and thus, invoking the benefits and

  protections of the laws in Oregon; Oregon has an equally strong interest in protecting and



FIRST AMENDED COMPLAINT                         12
         Case 3:19-cv-01992-IM              Document 103           Filed 10/08/20        Page 13 of 85




    assuring the safety of persons within its State.​7

                                  SEX TRAFFICKING UNDER FEDERAL LAW

       22.      The requirements for liability under TVPRA § 1595 on a beneficiary theory can

    be stated as follows: (1) the person or entity must “knowingly benefit[], financially or by

    receiving anything of value,” (2) from participating in a venture, (3) that the “person knew

    or should have known has engaged in an act in violation of this chapter.” 18 U.S.C. §

    1595(a).

       23.      Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the

    recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a

    person for the purposes of a commercial sex act and in which the commercial sex act is

    induced by force, fraud, or coercion.” This definition combines the three elements of sex

    trafficking as a criminal offense: the act, the means, and the purpose.

       24.      To best understand the mechanism by which sex trafficking ventures are

    prohibited by federal criminal law, it’s best to address these elements in the reverse. Sex

    trafficking is slavery for the ​purpose ​of commercial sex, a lens on the already existing

    crimes prohibited by 18 U.S.C. § 1589 and §1590. The crime of slavery can then be divided

    into the two (2) elements remaining: the act and the means. The ​act i​ s the “harboring,

    transporting, providing, or obtaining,” of forced labor, codified as a violation of 18 U.S.C.

    §1590, while the ​means ​is labor “obtained or provided by force, fraud or coercion” and is

    codified as a violation of 18 U.S.C. §1589.

       25.      Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA
7
 Portland, Oregon has a reputation as a national hub for sex trafficking. ​See​ Michal Elseth, Portland’s Dark World
of Child Sex Trafficking, THE WASHINGTON TIMES (Jul. 28, 2010), ​available at
https://www.washingtontimes.com/news/2010/jul/28/portlands-dark-world-of-child-sex-trafficking/​; see also Laura
McVicker, Child Sex Trafficking on Rise in Clark County, THE COLUMBIAN (Nov. 14, 2011), ​available at
https://www.columbian.com/news/2011/nov/15/child-sex-trafficking-on-rise-crime-upcoming-indus/.

FIRST AMENDED COMPLAINT                                  13
         Case 3:19-cv-01992-IM             Document 103       Filed 10/08/20       Page 14 of 85




    under 22 U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. § 1591, it is

    nevertheless a long- recognized and familiar atrocity.

                                       FACTUAL ALLEGATIONS
                      A. THE HOSPITALITY INDUSTRY’S PARTICIPATION
                             IN THE SEX TRAFFICKING INDUSTRY
    “75% of survivors responding to Polaris’s survey reported coming into contact with hotels

    at some point during their exploitation… Unfortunately, 94% also disclosed that they never

    received any assistance, concern, or identification from hotel staff.”

                                                                                    -The Polaris Project8​

       26.      Human trafficking is the world's fastest growing crime.​9 While the term ‘human

    trafficking’ incorporates all forced labor, the sex trafficking industry alone pulls in an

    estimated $99 billion each year making it the second largest illicit crime industry behind

    only the sale of ​all ​illegal drugs.​10

       27.      Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt

    bondage, and other forms of coercion to compel adults and children to engage in

    commercial sex acts against their will.

       28.      The hospitality industry plays a crucial role in the sex trade.​11 The trope of the

    “no-tell motel” is certainly not a new one. Hotels have long profited from their reputations

    as havens of privacy and discretion for the offending. Hotels offer anonymity and

    non-traceability, making them ideal venues for crime and sex trafficking in particular.

8
  Recommendations for Hotels and Motels​, THE POLARIS PROJECT,
https://polarisproject.org/hotels-motels-recommendations (last visited June 19, 2019).
9
  ​Human Trafficking is the World’s Fastest Growing Crime​, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),
https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
10
   ​Profits and Poverty: The Economics of Forced Labor​, INTERNATIONAL LABOR ORGANIZATION (May 24,
2014), http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.
11
    Giovanna L. C. Cavagnaro​, Sex Trafficking: The Hospitality Industry’s Role and Responsibility,​ CORNELL
UNIVERSITY SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.

FIRST AMENDED COMPLAINT                              14
          Case 3:19-cv-01992-IM              Document 103           Filed 10/08/20         Page 15 of 85




        29.      According to National Human Trafficking Hotline statistics, hotels are the

     top-reported venue, even over commercial front brothels, where sex trafficking acts occur.​12

     Traffickers and buyers alike frequently use hotel rooms to exploit victims.

        30.      Traffickers use hotels as the hub of their operations. Inside, the victims are

     harbored, raped, assaulted, and forced to service buyers who come to the hotel solely to

     purchase sex. This is referred to as an “in call.”

        31.      Hotels are also the venue of choice for buyers seeking an “out call,” wherein the

     buyer rents a hotel room and the trafficker delivers the victim to the buyer’s room to

     complete the sordid transaction. Unsurprisingly, those on the demand side of this transaction

     (i.e., those purchasing sex) typically choose to engage in trafficking away from their home,

     naturally leading to the increased involvement of hotels. In New York City alone, 45% of

     all reported sexual exploitation took place in hotels, including the Ritz Carlton and the

     Plaza.​13

        32.      The problem is industry wide. In the United States, as much as 63% of all

     trafficking incidents happen in hotels ranging from luxury to economy.​14

        33.      Due to the overall complacency of the hospitality industry on addressing the

     issue, hotels are ​the ​venue of choice for sex trafficking.​15 ​Traffickers and buyers capitalize

     on the hotel industry’s general refusal to adopt and enforce company-wide anti-trafficking

     policies from the corporate to the property level, train staff on what to look for and how to

12
   ​National Human Trafficking Hotline Statistics​, THE POLARIS PROJECT (2016),
https://polarisproject.org/resources/2016-hotline statistics.
13
    Giovanna L. C. Cavagnaro, ​Sex Trafficking: The hospitality Industry’s Role and Responsibility​, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.
14
    Michele Sarkisian, ​Adopting the Code: Human Trafficking and the Hospitality Industry​, CORNELL
HOSPITALITY REPORT​, ​15(15), 3-10 (2015).
15
    ​Hotels Initiative,​ THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19,
2019).

FIRST AMENDED COMPLAINT                                   15
             Case 3:19-cv-01992-IM       Document 103          Filed 10/08/20      Page 16 of 85




     respond, and/or establish safe and secure reporting mechanisms for those at the point of

     sale.

        34.      Every day, thousands of hotel employees witness manifestations of sex trafficking

     and commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent,

     identify and thwart sexual exploitation where it is most likely to occur.​ ​16

        35.      But aside from their unique position in this epidemic, hotels and motels have the

     highest obligation to protect their guests from known dangers, including sex trafficking and

     sexual exploitation, and should be held accountable when they fail to comply. As aptly

     stated in a publication by the Cornell University School of Hospitality, “the hospitality

     industry is undoubtedly involved in the sex trafficking industry… and therefore has an

     inherent responsibility to deter the crime and can be liable for failing to do so.”​17

        36.      Training hotel staff to identify the signs of sex trafficking and sexual exploitation

     is a critical and obvious legal obligation for the hospitality industry. The presence of sex

     trafficking and sexual exploitation in a hotel is frequently an obvious occurrence and,

     although unutilized, underutilized, or ineffectively utilized, numerous well-researched

     trainings and toolkits have been published to the hotel industry over the last decade to help

     hotel staff in every position to identify the signs.​18

        37.      From check-in to check-out there are a number of indicators that traffickers and

     their victims exhibit during their stay at a hotel. With proper training and the


16
   ​Combating Human Trafficking in the Hotel Industry,​ HUFFPOST (Jul. 22, 2015),
https://www.huffpost.com/entry/combating-human-trafficking-in-the-hotel-industry_b_7840754 (last visited
November 18, 2019).
17
    Giavanna L. C. Cavagnaro, ​Sex trafficking: The Hospitality Industry’s Role and Responsibility​, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.
18
    DEPARTMENT OF HOMELAND SECURITY, ​Blue Campaign Toolkit​, attached as “Exhibit A.” Available at:
https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.

FIRST AMENDED COMPLAINT                              16
         Case 3:19-cv-01992-IM              Document 103            Filed 10/08/20         Page 17 of 85




     implementation of reasonable security measures, hospitality companies could prevent

     regular sex trafficking under their flag.

       38.      There are many signs of sex trafficking. Though some are discreet by nature,

     under attentive and well-trained hotel operators, such signs would prompt action or would

     have been prevented in the first place under proper policies and procedures. These signs

     include, but are certainly not limited to: paying with cash, an excess of condoms in rooms,

     individuals carrying or flashing large amounts of cash, excessive amounts of cash stored in

     the room, renting two (2) rooms next door to each other, declining in-room service for

     several consecutive days, ordering additional towels and sheets at varying times, significant

     foot traffic in and out of room(s), men traveling with multiple women who appear unrelated,

     or men who rent rooms for someone else, women known to be staying in rooms without

     leaving, women displaying physical injuries or signs of fear and anxiety, guests checking in

     with little or no luggage, hotel guests who prevent another individual from speaking for

     themselves, or a guest controlling another’s identification documents.​19

       39.      Obviously, hotel staff who have undergone training are more aware of sex

     trafficking when it happens and are more willing to report it than hotel staff who have not

     been trained.​20 Thus, hospitality companies are obligated to adopt policies and procedures

     related to sex trafficking and to enforce these policies and procedures as brand standard

     through to the property level.

       40.      In 2011, Wyndham Hotels publicized that it was beginning training of some of its

19
   ​Id​. See also, Shea M. Rhodes, ​Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and
their Employees,​ THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University
School of Law (2015), https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
20
    Giavanna L. C. Cavagnaro, ​Sex Trafficking: The Hospitality Industry’s Role and Responsibility​, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.

FIRST AMENDED COMPLAINT                                   17
         Case 3:19-cv-01992-IM             Document 103           Filed 10/08/20        Page 18 of 85




     employees to look for signs of trafficking.​21

       41.     Hospitality companies can and should mandate that ​all ​staff working at ​all h​ otel

     properties across their brand complete sex trafficking training.​22

       42.     The hospitality industry has been cognizant of their role and responsibilities in the

     sex trafficking industry for years.

       43.     At the General Assembly of the United Nations (“UN”) convened in New York,

     New     York in November 2000, the Palermo Protocol to prevent, suppress, and punish

     trafficking in persons was adopted.​23

       44.     In this regard, End Child Prostitution and Trafficking (“ECPAT-USA”) launched

     the Tourism Child-Protection Code of Conduct (the “Code”) in the United States in 2004.​24

       45.     The Code identifies the following six (6) steps companies can take to prevent

     child sex trafficking: (1) establish corporate policy and procedures against sexual

     exploitation of children; (2) train employees in children’s rights, the prevention of sexual

     exploitation and how to report suspected cases; (3) include a clause in further partner

     contracts stating a common repudiation and zero tolerance policy of sexual exploitation of

     children; (4) provide information to travelers on children’s rights, the prevention of sexual

     exploitation of children and how to report suspected cases; (5) support, collaborate and

     engage stakeholders in the prevention of sexual exploitation of children; and (6) report

     annually on the company’s implementation of Code-related activities.

21
   Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18, 2014),
https://money.cnn.com/2014/11/18/news/companies/days-inn-sex-trafficking/.
22
   Shea M. Rhodes, ​Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
Employees,​ The Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015),
https://cseinstitute.org/wp- content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
23
   Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, supplementing
the United Nations Convention against Transnational Organized Crime, ​adopted N  ​ ov. 15, 2000, 2237 U.N.T.S. 319.
24
   ECPAT-USA, ​No Vacancy For Child Sex Traffickers Impact Report ​(2017), ​available at​:
https://static1.squarespace.com/static/594970e91b631b3571be12e2/t/59c9b6bfb07869cc5d792b8c/1506391761747/
NoVacany_Report.pdf.

FIRST AMENDED COMPLAINT                                 18
         Case 3:19-cv-01992-IM           Document 103        Filed 10/08/20      Page 19 of 85




        46.     ECPAT-USA also identifies hotel-specific best practices for preventing sex

     trafficking, including but not limited to:​25

                 a.       Develop a formal policy against trafficking;

                 b.       Develop a protocol for response;

                 c.       Conduct periodic training on indicators;

                 d.       Not renting by the hour;

                 e.       Not permitting cash payments;

                 f.       Blocking “internet access to popular websites for online sex ads,”

                 g.       Monitoring “online sex ads such as Craigslist and Backpage for your

                          hotel name and pictures of your rooms and guests”;

                 h.       Change wi-fi passwords in rooms and cafes regularly;

                 i.       Require all visitors are logged, including guest name, visitor name,

                          arrival time, departure time, and room number;

                 j.       Actively greet and speak with all visitors arriving at night;

                 k.       Watch for a trend of visitors to the same room;

                 l.       Be aware of rooms with excess condoms, lubricants, and towels and

                          Report these indicators to management;

        47.     In 2010, www.backpage.com became the leader in the advertisement of “adult

     services,” generating annual revenue of approximately $150,000,000.00 and approximately

     $3,100,000.00 from sex advertisements in just one week.​26 Between January 2013 and
25
     ECPAT-USA, ECPAT-USA Anti-Trafficking Hotel Checklist, available at
https://static1.squarespace.com/static/594970e91b631b3571be12e2/t/5cd329e8a4222f20baf5378b/1557342696892/
ECPAT-USA_AntiTraffickingHotelChecklist.pdf.
26
   ​ See e.g.
http://www.chicagotribune.com/business/ct-backpage-raided-ceo-carl-ferrer-arrested-20161006-story.html;
https://www.nytimes.com/2016/10/07/us/carl-ferrer-backpage-ceo-is-arrested.html?_r=0; and
https://www.washingtonpost.com/news/morning-mix/wp/2016/10/07/ceo-of-backpage-called-worlds-top-online-brot
hel-arrested-on-pimping-charges/?utm_term=.bbcf8b9dcb10.

FIRST AMENDED COMPLAINT                              19
         Case 3:19-cv-01992-IM           Document 103       Filed 10/08/20     Page 20 of 85




     March 2015, ninety-nine percent (99%) of global income related to or arising from

     www.backpage.com was             derived from the website’s “adult section,” including

     advertisements sexually exploiting children. Backpage has been called the “World’s Top

     Online Brothel.”​27

        48.     The United States Senate Permanent Subcommittee on Investigations issued a

     staff report in January 2017 (hereinafter “Senate Report”) entitled “Backpage.com’s

     Knowing      Facilitation   of    Online   Sex    Trafficking”   that   summarizes   the   role

     ww.backpage.com has played in the burgeoning criminal industry of sex trafficking, in

     which www.backpage.com does not deny that the website is used for criminal activity,

     including the sex trafficking of children.​28

        49.     According to the January 2017 Senate Report, Backpage is involved in 73% of all

     child trafficking reports that the National Center for Missing and Exploited Children

     (NCMEC) receives from the general public (excluding reports by Backpage itself).​29

        50.     One of the principle findings of the Senate Report is that Backpage knows that it

     facilitates prostitution and child sex trafficking: “Backpage moderators told the

     Subcommittee that everyone at the company knew the adult-section ads were for

     prostitution and that their job was to “put[] lipstick on a pig” by sanitizing them…[and] the

     company has often refused to act swiftly in response to complaints about particular

     underage users—preferring in some cases to interpret these complaints as the tactics of a

     competing escort.”​30


27
   ​ Id.
28
       See
http://www.portman.senate.gov/public/index.cfm/files/serve?File_id=5D0C71AE-A090-4F30-A5F5-7CFFC08AFD
48. Additionally, a copy of the full Senate Report plus its appendix can be accessed online at:
https://www.hsgac.senate.gov/subcommittees/investigations/reports.
29
    ​Id​.
30
     ​See id​.

FIRST AMENDED COMPLAINT                               20
         Case 3:19-cv-01992-IM             Document 103          Filed 10/08/20        Page 21 of 85




       51.     In April 2018, Carl Ferrer, the chief executive of Backpage.com, plead Backpage

     guilty to human trafficking of a teenaged girl, and money laundering by concealing the

     proceeds from facilitating criminal activity.​31

       52.     In 2010, the United States government released its Trafficking in Persons Report,

     which included an assessment of trafficking in the United States. The Trafficking in Persons

     Report 2010 stated that approximately 12.3 million adults and children were in forced labor,

     bonded labor, and force prostitution around the world, but that only 4,166 trafficking

     prosecutions were successful in 2009.​32

       53.     During a speech in New York City in September 2012, President Obama stated

     that human trafficking “ought to concern every person, because it is a debasement of our

     common humanity. It ought to concern every community, because it tears at our social

     fabric. It ought to concern every business, because it distorts markets. It ought to concern

     every nation, because it endangers public health and fuels violence and organized crime.”​33

       54.     Statistics released in 2014 by the International Labor Organization (“ILO”)

     showed that approximately 4.5 million people were victims of forced sexual exploitation

     globally and that the violation of their human rights yielded an estimated annual profit of

     $99 billion dollars for sex traffickers worldwide.​34 Put another way, the numbers showed

     that a sex trafficker’s annual profit per victim was approximately $22,000.00.​35


31
   ​See J​ ackman, ​Backpage CEO Carl Ferrer pleads guilty in three states, agrees to testify against other website
officials,​ The Washington Post (April 13, 2018) ​available at
https://www.washingtonpost.com/news/true-crime/wp/2018/04/13/backpage-ceo-carl-ferrer-pleads-guilty-in-three-st
ates-agrees-to-testify-against-other-website-officials/.
32
    CNN Wire Staff, ​U.S. human trafficking report includes U.S. cases for first time,​ CNN.com (Jun. 14, 2010),
available at https://www.cnn.com/2010/US/06/14/human.trafficking/index.html#.
33
    President Barack Obama, Remarks to the Clinton Global Initiative (Sept. 25, 2012), ​available at
https://obamawhitehouse.archives.gov/the-press-office/2012/09/25/remarks-president-clinton-global-initiative.
34
    International Labour Office, ​Profits and Poverty: The Economics of Forced Labour ​(2014), at 13, ​available at
https://www.ilo.org/wcmsp5/groups/public/---ed_norm/---declaration/documents/publication/wcms_243391.pdf.
35
    ​Id. ​at 15.

FIRST AMENDED COMPLAINT                                 21
          Case 3:19-cv-01992-IM               Document 103             Filed 10/08/20        Page 22 of 85




        55.      A scholarly article published in 2015 estimated that pimps could earn $25,000.00

     to $33,000.00 per week selling in the Atlanta, Georgia area.​36 This volume of and profit

     from sex trafficking also aligned with internet advertising for the sex trafficking industry

     occurring in roughly the same time period. For example, in 2015, one advertisement in the

     Atlanta section of the www.backpage.com website triggered 181 clients, and calls or texts

     from twenty-seven (27) men expressing interest – in a span of just ninety (90) minutes.​37

        56.      In December 2015, President Obama appointed eleven (11) survivors of human

     trafficking to the inaugural United States Advisory Council on Human Trafficking to advise

     and make recommendations on federal anti-trafficking policies to the President’s

     Interagency Task Force to Monitor and Combat Trafficking in Persons.​38

        57.      The United States Department of Justice (“DOJ”) brought 248 sex trafficking

     prosecutions in Fiscal Year 2015 and secured convictions against 291 sex traffickers.​39 In

     the previous year, DOJ convicted a total of 184 human traffickers (inclusive of labor

     trafficking) and in the subsequent year, DOJ convicted a total of 439 human traffickers

     (inclusive of labor trafficking).​40

        58.      Despite these efforts of governmental and non-governmental organizations to

     combat human trafficking, the hospitality industry as a whole, continued to lag behind in its

     efforts to prevent human trafficking. A 2015 study showed that forty-five percent (45%) of

     children who suffered sexual exploitation report that the sexual exploitation took place in a

     hotel.​41
36
   Sarkisian, supra n.14, at 4.
37
   ​Id. ​at 5.
38
    U.S. Dep’t of State, ​2016 Trafficking in Persons Report ​(2016), at 41, ​available at
https://www.state.gov/documents/organization/258876.pdf.
39
    ​Id​. at 389.
40
     Human Rights First, ​Fact Sheet 2017 ​(2017), ​available at
http://www.humanrightsfirst.org/sites/default/files/TraffickingbytheNumbers.pdf.
41
     Sarkisian, ​supra ​n.14.

FIRST AMENDED COMPLAINT                                     22
          Case 3:19-cv-01992-IM           Document 103          Filed 10/08/20        Page 23 of 85




        59.     Even estimates by attorneys ​for the hospitality industry indicate that eight (8) out

     of ten (10) arrests for human trafficking occur in or around hotels.​42 The 2016 Trafficking in

     Persons Report issued by the United States Department of State also confirmed that human

     trafficking occurs in the hospitality industry in the United States.​43

        60.     Between 2007 and March 2015, more than 1,400 human trafficking cases have

     been reported to the National Trafficking Resource Center.​44

       61.     The complicity of the hospitality industry is essential to the perpetuation of human

     trafficking, allowing traffickers to remain transient, collect profits, and evade detection. Sex

     trafficking ventures move from place to place so that they are less visible to law enforcement.

     Similarly, sex traffickers also want to keep their victims moving from place to place to isolate

     them from any possible means of escape or rescue. Traffickers are well aware of the seclusion

     and anonymity attendant with booking rooms with hotel chains – they know it is unlikely that

     they will be disturbed.

       62.     Due to the hospitality industry’s failure to embrace anti-trafficking policies and

     practices, children and other vulnerable persons are trafficked for sex in hotels throughout the

     United States.

        63.     Further, nationwide campaigns recognized the issue of human trafficking in the

     hotel industry and the lack of internal policies to address the issue, and took initiative as

     early as 1997 with the United Nations Blue Heart Campaign and domestically in 2010 with

     the Department of Homeland Security’s Blue Campaign.​45 These efforts sought to educate
42
   Rich Keating, ​Human Trafficking: What It Is And How It Impacts The Hospitality Industry​, Presentation
Delivered At AHIA Sprint Conference 2013, Washington, D.C., ​available at
http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1, 2019).
43
   U.S. Dep’t of State, ​supra n​ .38, at 387.
44
   Polaris, ​Human Trafficking and the Hotel Industry ​(2015), ​available at
https://polarisproject.org/resources/human-trafficking-and-hotel-industry.
45
   ​DHS Blue Campaign Five Year Milestone,​ DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.

FIRST AMENDED COMPLAINT                                23
         Case 3:19-cv-01992-IM             Document 103           Filed 10/08/20         Page 24 of 85




     both the public and private sectors on identifying and combatting human trafficking,

     including the hospitality industry and both campaigns released online resources and toolkits

     publicly accessible to any entity concerned with human trafficking.​46

       64.      Defendants agree that human trafficking is a problem globally, but not one brand

     admits that human trafficking is a problem in their business at their brand locations.

       65.      Defendants’ “solution” to the problem ” to the problem of human trafficking is

     always the same—to give lip service about more employee training, and to identify some

     red flags related to trafficking. But this employee training has never really occurred ​en

     masse​. For instance, according to the reporting in ECPAT’s reports, the actual number of

     employees trained is abysmal. Moreover, although the training may provide some

     information in identifying trafficking, it provides no clear message on training that will

     serve to actively address or prevent human trafficking.

       66.      Upon information and belief, reports by the Polaris Project were received and

     reviewed by the executives, directors and managers of Wyndham, Marriott, and RLHC.

       67.      To curry more favor with the public, Defendants together, most often through

     state and national associations like the American Hotel & Lodging Association (“AHLA”)​47

     —where Defendants are all members​48 —advertise policies, practices, and procedures that



46
   ​Human Trafficking and the Hospitality Industry,​ DEPARTMENT OF HOMELAND SECURITY,
https:​//www​.d​hs.gov/blue-​campaign/hospitalityindustry (last visited June 19, 2019).
47
    For more than 100 years, AHLA has been the foremost representative and advocate for the U.S. lodging industry
and the only national association that represents all segments of an industry that is among the 10 largest business
sectors in America. From major global brands to the small inns and bed & breakfasts, AHLA provides a singular
voice that brings together the industry’s multitude of constituents. AHLA is diverse and represents everyone from
brand CEOs to independent hotel owners, general managers, and hotel staff and is an integral contributor to the
American economy. ​See ​American Hotel & Lodging Association, Who We Are, ​available at
https://www.ahla.com/who-we-are (last visited Apr. 22, 2020).
48
         ​ merican Hotel & Lodging Association, Our Members, ​available at​ https://www.ahla.com/our-members.
    ​See A

FIRST AMENDED COMPLAINT                                  24
         Case 3:19-cv-01992-IM           Document 103         Filed 10/08/20       Page 25 of 85




     indicate a unified commitment to fighting human trafficking.​49

        68.     Hospitality companies have both the power and responsibility to make sex

     trafficking difficult for the offenders. Yet, they either repeatedly failed and continue to fail

     to heed the call or to execute their own policies. Instead, each continues to facilitate these

     crimes at their hotels, content to direct their efforts solely to profit and the bottom line.

              A. THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

        69.     Hotel brands or flags lend their name and likeness to third party owners, while the

     building and operations are run by a franchisee or a third party management company under

     the brands’ control. In return, the parent brand exchanges the high risk that is inherent in

     owning an asset like a hotel for the low risk associated with owning a franchise contract and

     still profits from putting heads in beds.

        70.     The average consumer does not see this relationship. The parent brand gives the

     franchisee property its identity. It provides signage on and in front of the building that

     assures customers that if they check into that hotel they can expect the standards consistent

     with the parent hotel brand. The same brand emblazoned on everything in the hotel from the

     pens in the bedside tables to the staff uniforms at the front desk.

        71.     In addition to brand recognition, a marketing organization, hotel listings in the

     Global Distribution System (GDS) and other online travel agency databases, the brand

     provides the franchise hotel with access to its brand wide central reservation system, 800

     number, revenue management tools, world-class loyalty programs and a website. Thus,

     booking and room reservations are controlled by the corporate parent brand.​50

49
   ​See, e.g.​ , NICHOLS, ANDREA J., SEX TRAFFICKING IN THE UNITED STATES (2016) (citing American
Hotel and Lodging Association. 2012. “Industry Principles to Combat Human Trafficking.”
50
    Ellen Meyer, ​The Origins and Growth of Franchising in the Hotel Industry,​ LODGING MAGAZINE (April 10,
2018) https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.

FIRST AMENDED COMPLAINT                              25
         Case 3:19-cv-01992-IM          Document 103         Filed 10/08/20       Page 26 of 85




       72.     The franchise hotel typically pays around 10% of their total revenue back to the

     parent hotel brand and is required to develop and maintain the property in accordance with

     the parent brand’s standards as they are laid out in the franchise agreement.

       73.     Per the franchise agreement, the parent brand may enforce these standards

     through periodic inspections and even termination of the franchise agreement if the

     franchise hotel is found to be inadequate. The right of the parent hotel brand to enforce their

     brand standards is also their responsibility.

       74. At the time of the incidents alleged herein:

               a. Defendant Wyndham owned and controlled the Days Inn​® and Ramada​®

                   brands.

               b. Defendant Marriott owned and controlled the Residence Inn​®​ brand.

               c. Defendant Red Lion Hotels Corporation owned and controlled the Red Lion

                   Inn​®​ brand.

      75.     Parent hotel brands may kick delinquent hotels out of their system but it is at the

     expense of terminating their royalty payments.

      76.     Defendants magnify their influence and control over the hospitality industry

     through their membership and activity in trade associations such AHLA.

      77.     Upon information and belief, all Defendants are members of AHLA, and

     Defendants Wyndham and Marriott have served on executive committees or as board

     members in AHLA,​51​ or other state and national associations since at least 2008.​52

      78.     The AHLA serves as a forum for the Defendants to discuss efforts related to

51
   ​See
https://www.ahla.com/press-release/ahla-announces-2020-officers-board-executive-committee-amid-record-member
ship.
52
         ​ merican Hotel & Lodging Association, Partner State Associations,​ available at
    ​See A
https://www.ahla.com/psa.​

FIRST AMENDED COMPLAINT                              26
            Case 3:19-cv-01992-IM              Document 103       Filed 10/08/20   Page 27 of 85




      human trafficking and serves as a voice from which the Defendants can address the issue

      with the public.

        79.       Through national hotel industry trade associations, Defendants disseminated very

      specific talking points to provide to the government, law enforcement, the public, and the

      media. These talking points amounted to nothing but spin whereby defendants tote

      themselves as heroes. These were more than advertising campaigns. They were part of a

      concerted effort to divert the attention of anti-trafficking stakeholders and lawmakers away

      from the brands and assure them that the hotel industry, and Defendants specifically, were

      meaningfully addressing the industry-wide problem of human trafficking. By representing

      to the public and to legislators “the industry’s ongoing commitment and work to end human

      trafficking” the Defendants assumed the responsibility of meaningfully addressing human

      trafficking at their branded properties.​53

        80.       Upon information and belief, between at least 2008 to 2013 Defendant Wyndham

      held meetings among its executives, directors, and managers at which sex trafficking in its

      hotels was discussed.

        81.       Upon information and belief, between at least 2008 to 2013, Defendant Marriott

      held meetings among its executives, directors, and managers at which sex trafficking in its

      hotels was discussed.

        82.       Upon information and belief, between at least 2008 to 2013, Defendant RLHC

      held meetings among its executives, directors, and managers at which sex trafficking in its

      hotels was discussed.

        83.       Upon information and belief, between at least 2008 to 2013 Defendants held

      meetings through its trade organizations in which sex trafficking in its hotels was discussed.
53
     ​See h​ ttps://www.ahla.com/issues/human-trafficking.

FIRST AMENDED COMPLAINT                                      27
      Case 3:19-cv-01992-IM         Document 103        Filed 10/08/20    Page 28 of 85




   84.     Upon information and belief, during at least the 2008 to 2013 time period, emails

  were exchanged by employees of the Defendants’ respective brands that related to sex

  trafficking in hotels including Defendants’ hotels.

   85.     As industry leaders, Defendants each failed to articulate policy, process, or

  procedure that would measure the extent of the trafficking problem at their branded

  locations. They essentially all allowed their colleague brands to perpetuate the lie that sex

  trafficking was not a problem on their brand properties. Moreover, Defendants did not

  articulate a policy, process, or procedure that could measure whether the “employee

  training” had the effect of reducing instances or expected instances of human trafficking.

   86.     Hotel Defendants collectively declined to implement policies that would likely

  have the effect of reducing the billions of dollars in sex trafficking profits. As a whole,

  Defendants did not call for stricter room rental requirements. For example, Defendants did

  not require ID or names of every person staying in the room; did not limit the number of

  people allowed to stay in a room; did not require a credit or debit card to be placed on file

  with a name on it (accepting prepaid credit cards and even cash), and did not monitor

  reservation patterns maintained and owned by their brand central reservation systems, data

  of which could only be analyzed by the brand Defendant with backend access. In short,

  Defendants refused to communicate to traffickers “your business and your money are not

  welcome here.”

   87.     Through this coordinated effort, Defendants were able to rest assured they would

  not have to implement effective policies and procedures. Given that human trafficking does

  more than $100 billion in business a year and the fact that a large percent of all trafficking

  ventures occur at hotels and motels—there can be no doubt that Defendants, as an industry,



FIRST AMENDED COMPLAINT                        28
        Case 3:19-cv-01992-IM       Document 103       Filed 10/08/20     Page 29 of 85




  generate billions of dollars every year from human trafficking ventures.

   88.      Defendants’ coordinated efforts created an industry phisaud that steps were being

  taken to to combat human trafficking while in practice implementing nothing meaningful or

  effective. Defendants guaranteed that they would not have to compete with a national

  branded property that put together a policy that eliminated trafficking from their branded

  properties. While it would be challenging and expensive (both business expenses and lost

  revenues from traffickers or commercial sex) to implement effective policies, it is apparent

  that an effective policy would create a long term competitive advantage for the individual

  defendant. In short, a business that implemented an effective policy could easily provide

  reportable data on how it reduced trafficking at its brand properties. Moreover, it could

  exploit the fact that other defendants are completely ignoring that a problem exists at their

  brand properties. The complying hotel could explain how other brand hotels will never be

  able to effectively battle the problem until they admit it exists on their properties. Thus, in

  the long run, an effective policy would generate public support and create brand loyalty,

  resulting in greater revenues and profits.

   B. THE DEFENDANTS’ ACTUAL AND/OR CONSTRUCTIVE KNOWLEDGE OF
                  SEX TRAFFICKING AT THEIR HOTELS
  89.     Defendants Wyndham, Marriott, and RLHC (“Defendant Hotels”) have been on notice

 of repeated incidences of sex trafficking occurring at their Days Inn, Ramada, Residence Inn,

 and Red Lion hotels yet these parent or brand managers failed to take the necessary action to

 combat sex trafficking and still persist in failing to take the necessary action to prevent sex

 trafficking at their hotels.

  90.     Several courts have found failure to implement policies sufficient to combat a known




FIRST AMENDED COMPLAINT                        29
            Case 3:19-cv-01992-IM           Document 103           Filed 10/08/20        Page 30 of 85




     problem in one’s operations can rise to the level of willful blindness or negligence.​54

      91.    WYNDHAM HOTELS AND RESORTS, INC. (“WYNDHAM”):

                a. For years Defendant Wyndham has been on notice of repeated incidences of sex

                    trafficking occurring on its Days Inn® by Wyndham and Ramada® by

                    Wyndham branded properties, yet Defendant Wyndham has failed to take

                    action to prevent sex trafficking at Days Inn® by Wyndham and Ramada® by

                    Wyndham brand properties and still persists in failing to take necessary action

                    to prevent sex trafficking on its properties. Defendant Wyndham’s inattention

                    in this regard enabled and contributed to the sex trafficking the Plaintiff

                    suffered at the Days Inn® by Wyndham and Ramada® by Wyndham hotels.

                b. There are numerous examples across place and time of Defendant Wyndham’s

                    knowledge of sex trafficking on its branded properties and its continued, total

                    inattention to preventing and remedying the blight of human trafficking on the

                    lives and liberties of its victims.

                c. Upon information and belief, Plaintiff alleges that Wyndham implemented

                    means in which it could and did monitor various customer reviews about its

                    branded properties, including reviews related to prostitution, sex trafficking,

                    and guest safety issues.

                d. In 2011, Defendant Wyndham’s predecessor entity Wyndham Worldwide

                    Corporation, signed the ECPAT Code, but as evidenced by the widespread sex

                    trafficking which continued to occur at Defendant Wyndham’s branded

                    properties, Defendant Wyndham did not practice what it preached. Defendant


54
  ​See Brown v. Corr. Corp. of Am.​, 603 F.Supp.2d 73, 81 (D.D.C. Mar. 26, 2009); ​Trollinger v. Tyson Foods, Inc.,​
2007 WL 1574275, at *12 (.E.D. Tenn. May 29, 2007).

FIRST AMENDED COMPLAINT                                  30
         Case 3:19-cv-01992-IM             Document 103          Filed 10/08/20        Page 31 of 85




                    Wyndham’s adoption of the ECPAT Code appears to have been nothing more

                    than a strategic maneuver through which it sought a shield against liability but

                    not a sword against human trafficking.

               e. Despite Defendant Wyndham’s anti-trafficking stance, Defendant Wyndham

                    failed to implement and enforce any of its own policy or policies including with

                    respect to the Days Inn® by Wyndham and Ramada® by Wyndham. Defendant

                    Wyndham knew or should have known that the Days Inn® by Wyndham and

                    Ramada® by Wyndham were located in areas known for sex trafficking

                    activity, and that sex trafficking and prostitution continued to regularly occur on

                    and around their branded hotel premises, including when A.B. was trafficked.​55

                    Despite having knowledge of the extensive prostitution and sex trafficking that

                    occurs at its branded hotels, Defendant Wyndham failed to take adequate

                    measures to prevent the misconduct.

               f.   Defendant Wyndham voluntarily assumed the responsibility to implement

                    sufficient policies to combat sex trafficking at its branded properties through its

                    partnerships with ECPAT and Polaris, its public statements, and its activities

                    with the AHLA and other trade organizations. However, Wyndham failed to
55
                              ​ tlanta Journal-Constitution, ​Four Accused Of Running Prostitution Ring At Clayton
  ​See, e.g., Alexis Stevens, A
County Hotels (​ Jan. 12, 2016),
https://www.ajc.com/news/crime--law/accused-running-prostitution-ring-claytoncounty-
hotels/gPhfieHiNuiov9xM0CmmJO/ (undercover investigation leads to arrests at Atlanta-area Days Inn by
Wyndham); ​Brian Newlin​, ClickOnDetroit.com, ​Man Accused Of Getting Women Hooked On Drugs, Forcing Them
Into Prostitution In Southeast Michigan ​(Mar. 28, 2018),
https://www.clickondetroit.com/news/man-accused-offorcing-
women-into-prostitution-in-southeast-michigan (three women held against their will and forced into
prostitution at Days Inn); ​Matt Johnson,​ WSBTV-Atlanta, ​Fourteen-Year-Old Among Girls Saved From Motel
Prostitution Ring, Police Say ​(Mar. 9, 2018),
https://www.wsbtv.com/news/local/cobb-county/14-year-old-amonggirls-
saved-from-motel-prostitution-sting-police-say/713242739 (police save 14-year-old from pimps at Days Inn);
Andrea Gallo,​ The Advocate, ​Baton Rouge Passes Ordinance To Curb Sex Trafficking, Drugs, Prostitution At
Hotels (​ Jan. 24, 2018), https://www.theadvocate.com/baton_rouge/news/article_ac478eb0-0132-11e8-be36-
6bb6c3a45ac0.html (frequency of police calls from Days Inn leads to action by Baton Rouge City Council).

FIRST AMENDED COMPLAINT                                31
         Case 3:19-cv-01992-IM               Document 103           Filed 10/08/20         Page 32 of 85




                     implement its own policies and those recommended to it by the above

                     mentioned advocacy organizations which led to the inevitable consequence of

                     continued trafficking at its branded properties, including the trafficking of

                     A.B.​56

                g. Defendant Wyndham owns, supervises, or operates the Days Inn​®​ located at

                     9107 NE Vancouver Mall Drive Vancouver, WA 98662

                h. Defendant Wyndham owns, supervises, or operates the Ramada® by Wyndham

                     located at 6221 NE 82nd Avenue, Portland, OR 97220.

                i. Wyndham failed to implement and enforce any policy or policies and protect

                     Plaintiff A.B. from being sex trafficked.

                j. Defendant Wyndham knew of sex trafficking occurring on its branded hotel

                     properties.Wyndham, Ramada® and Days Inn® knew that sex trafficking and

                     prostitution are associated, that both carry a high risk of physical and sexual

                     violence, substance abuse, and other illegal dangerous conduct, and that the

                     pimp-sex trafficking victim/prostitute relationship involves the use of force,

                     fraud, and coercion.​57 Wyndham, Ramada®, and Days Inn® knew that all of

                     this coercive, violent and/or otherwise criminal activity was occurring at their

                     branded properties and therefore knew that sex trafficking was occurring at

                     their branded properties. Yet Wyndham, Ramada® and Days Inn® allowed,

                     authorized, permitted, induced, or encouraged the trafficking of individuals for

                     sex at the Days Inn and Ramada hotels. Specifically, Wyndham, Ramada® and

56
   ​See e.g.,​ https://www.bakerdonelson.com/Franchisor-Liability-for-Franchisee-Actions-09-19-2011 (if a franchisor
voluntarily assumes responsibility for some aspect of the franchise operations, it may be responsible if it is negligent
in doing so).
57
    ​See, e.g.,​ LVIV International Seminar Focuses on Strategic for Combating Modern Slavery, ​available at
http://www.brama.com/issues/pressrel.html.

FIRST AMENDED COMPLAINT                                   32
     Case 3:19-cv-01992-IM      Document 103        Filed 10/08/20     Page 33 of 85




            Days Inn® facilitated the trafficking through its practices, policies, and

            procedures. Wyndham, Ramada, and Days Inn failed to take appropriate action

            to prevent the trafficking of individuals for sex so that Wyndham, Ramada®

            and Days Inn® could continue to profit from the business that trafficking

            brings, including business from out-of-state.

         k. Defendant Wyndham should have known of sex trafficking occurring on its

            branded hotel properties. Wyndham, Ramada® and Days Inn® knew that sex

            trafficking and prostitution are associated, that both carry a high risk of physical

            and sexual violence, substance abuse, and other illegal dangerous conduct, and

            that the pimp-sex trafficking victim/prostitute relationship involves the use of

            force, fraud, and coercion. Wyndham, Ramada® and Days Inn® knew that all

            of this otherwise criminal activity was occurring at their branded properties and

            therefore knew that sex trafficking was occurring at their branded properties.

            Yet, Wyndham, Ramada® and Days Inn® allowed, authorized, permitted,

            induced, or encouraged the trafficking of individuals for sex at the Ramada®

            and Days Inn®. Wyndham, Ramada® and Days Inn® facilitated the trafficking

            through its practices, policies, and procedures. Specifically, Wyndham,

            Ramada® and Days Inn® failed to take appropriate action to prevent the

            trafficking of individuals for sex so that Wyndham, Ramada® and Days Inn®

            could continue to profit from the business that trafficking brings, including

            business from out-of-state.

         l. Wyndham knew or should have known that the Ramada® and Days Inn​® hotels

            where Plaintiff A.B. was trafficked werein areas known for high incidence of



FIRST AMENDED COMPLAINT                    33
     Case 3:19-cv-01992-IM         Document 103    Filed 10/08/20     Page 34 of 85




            crime and prone to sex trafficking activity on and around the hotel premises,

            including when Plaintiff A.B. was trafficked.

         m. Despite having knowledge of the extensive prostitution and sex trafficking that

            occurs at its hotels, Defendant Wyndham has repeatedly failed to stop these

            actions.

        n. Wyndham was in an agency relationship with Ramada® and Days Inn​®

           branded hotels offering public lodging services in the hotel. This agency

           relationship was created through Defendant Wyndham’s exercise of an

           ongoing and systemic right of control over Days Inn​® and Ramada® hotels by

           Defendant Wyndham’s operations, including the means and methods of how

           Days Inn​® and Ramada® branded hotels conducted daily business through one

           or more of the following actions:

             i.     providing or requiring the software, hardware, and platforms where

                    suspicious activity or other concerns could be addressed with the

                    Brand;

             ii.    providing reservation platforms where payment modes, guest names, or

                    travel habits or history, and suspicious reservations would suggest

                    trafficking;

             iii.   providing new hire orientation on human rights and corporate

                    responsibility;

             iv.    providing training and education to Days Inn® and Ramada® branded

                    hotels through webinars, seminars, conferences, and online portals;

             v.     providing and controlling customer review and response platforms;


FIRST AMENDED COMPLAINT                    34
     Case 3:19-cv-01992-IM        Document 103      Filed 10/08/20     Page 35 of 85




             vi.     hosting online bookings on Defendant Wyndham’s domain;

             vii.    requiring Days Inn​® and Ramada® branded hotels to use Defendant

                     Wyndham’s customer rewards program;

             viii.   requiring Days Inn® and Ramada® branded hotels to use Defendant

                     Wyndham’s property management software;

             ix.     requiring Days Inn® and Ramada® branded hotels to use approved

                     vendors for internet services or other requirements for Wi-Fi access

                     and filtering;

             x.      providing IT support for all property management systems, owned,

                     operated and required by Wyndham;

             xi.     setting employee wages;

             xii.    making employment decisions;

             xiii. advertising for employment;

             xiv. sharing profits;

             xv.     standardized training methods for employees;

             xvi. building and maintaining the facility in a manner specified by the owner;

             xvii. standardized or strict rules of operation;

             xviii. regular inspection of the facility and operation by owner;

             xix. fixing prices; or

             xx.     other actions that deprive Ramada® and Days Inn​® branded hotels of

                     independence in business operations.

        o. Upon information and belief, Defendant Wyndham could and in many

           instances did track and control data regarding guest preferences and other

FIRST AMENDED COMPLAINT                     35
     Case 3:19-cv-01992-IM      Document 103        Filed 10/08/20     Page 36 of 85




           information, including physical location of guests via their internet enabled

           devices, guest internet activity via their Wi-Fi services, and inventory

           information at each branded location. All of this data information was under

           Defendant Wyndham’s management and control and included all of the indicia

           of A.B.'s trafficking. This data included the details of A.B.’s check-in, the

           internet activity associated with her reservation, including access to

           Backpage.com to post advertisements from the hotel, access to other online

           websites known for secual exploitations, her location at the hotel which

           included the notable fact that she rarely, if ever, left the hotel despite extended

           stays, increased use of data due to in-room live video monitoring by her

           trafficker who frequently sat in the hotel lobby to book additional dates, and

           the spike in requests for towels and other items from inventory.

        p. An apparent agency also exists between Defendant Wyndham, Ramada® and

           Days Inn​® hotels. Defendant Wyndham held out Ramada® and Days Inn​®

           branded hotels to the public as possessing authority to act on its behalf.

           Defendant Wyndham clothed the Ramada® and Days Inn​® hotels with

           apparent authority to act for Defendant Wyndham in the following ways: by

           requiring the use of Wyndham signs, providing Wyndham branded stationery,

           requiring the use of Wyndham’s website and Wyndham’s mandated 1-800

           toll-free number for guest reservations, and requiring the implementation of

           Wyndham guest rewards programs. ​Upon information and belief, Defendant

           Wyndham's conduct reasonably led A.B.'s perpetrator to believe that Ramada®

           and Days Inn​® had
                          ​   the authority it purported to have, and A.B. was injured as a



FIRST AMENDED COMPLAINT                    36
     Case 3:19-cv-01992-IM         Document 103       Filed 10/08/20   Page 37 of 85




           result.

        q. Given Defendant Wyndham’s public statements on behalf of its hotel brands

           and the control it assumed in educating, implementing, and directing its

           branded hotels, including Ramada® and Days Inn​® branded hotels, Defendant

           Wyndham breached its duties in the following ways:

             i.      did not adequately distribute information to assist employees in

                     identifying human trafficking;

             ii.     failed to mandate a process for escalating human trafficking concerns

                     within the organization;

             iii.    failed to mandate managers, employees, or owners attend training

                     related to human trafficking;

             iv.     failed to provide new hire orientation on human rights and corporate

                     responsibility;

             v.      failed to provide any or adequate training and education on human

                     trafficking through webinars, seminars, conferences, and online portals;

             vi.     failed to develop and hold or require ongoing training sessions on

                     human trafficking; or

             vii.    failed to provide or mandate checklists, escalation protocols and

                     information to property management staff or tracking performance

                     indicators and key metrics on human trafficking prevention

             viii. failed to evaluate universal reservation systems for suspicious booking

                     activities;

             ix.     failed to evaluate anti-trafficking measures for effectiveness and make


FIRST AMENDED COMPLAINT                      37
        Case 3:19-cv-01992-IM          Document 103         Filed 10/08/20      Page 38 of 85




                         changes where necessary;

                   x.    failed to ban cash or prepaid credit cards as payment; and

                   xi.   failed to filter, monitor, and block classified advertising websites

                         known for commercial sex, such as Backpage.com from being accessed

                         via hotel internet service.

             r. Upon information and belief, Defendant Wyndham requires its branded hotel

                  properties to use a property management system, which is linked to Defendant

                  Wyndham’s corporate network and data center, for, among other things,

                  receiving reservations, and processing credit card transactions.

             s. Defendant Wyndham uses a centralized reservation system, and states in its

                  privacy policy that it collects information such as contact information,

                  demographics,     financial     information,   government-issued       identification

                  numbers, accommodation preferences, location, IP addresses, and social media

                  content from hotel guests.​58

             t.   Since 2012, Wyndham Strategic Sourcing has certified a limited number of

                  wireless internet vendors, to manage Wi-Fi networks for its hotels.​59

             u. Defendant Wyndham requires its hotels to carry a certain level of Wi-Fi

                  internet access or security for hotel guests, through a limited number of




58
   ​See ​Wyndham Privacy Notice, ​available at
https://www.wyndhamhotels.com/about-us/privacy-notice-more-info?lightbox=/content/whg-ecomm-responsive/en-
us/whg/about-us/privacy-notice-more-info.display.html, last accessed August 26, 2020.
59
    ​See ​Technology Guide: Quick Tips and Best Practices,​ available at
https://www.google.com/url?q=https://ca.developmentsupport.wyndham.com/files/4814/3395/0247/TechCatalog_20
15_web.pdf&sa=D&ust=1602215716479000&usg=AFQjCNHz3I200EQFX7n4tqL1GMLmixqSOQ

FIRST AMENDED COMPLAINT                             38
        Case 3:19-cv-01992-IM            Document 103         Filed 10/08/20       Page 39 of 85




                  vendors that Defendant Wyndham specifies and requires.​60

              v. In 2016, Defendant Wyndham approved two internet vendors.​61 In 2020,

                  Defendant Wyndham approved six:               Deep Blue Communications, Safety

                  NetAccess, Air2Data High Speed Wireless, ITG Networks, Allbridge, and

                  Wyndham HCS.​62

              w. Upon information and belief, Defendant Wyndham requires its hotels to carry

                  Wi-Fi internet access with certain cybersecurity measures in place, including

                  those that give Defendant Wyndham the ability to access and harvest that

                  internet data.​63

               x. Upon information and belief, Defendant Wyndham retains and/or can view

                   internet access logs, IP addresses, and other logs reflecting wireless internet

                   access to its hotel properties, including the type of monitoring described

                   above.

               y. Wyndham’s centralized property management system also gains Wyndham

                   access to hotel guest information registration, including names, date of

                   booking, and length of stay.

               z. Upon information and belief, Defendant Wyndham can therefore see unusual

                   or suspicious bookings, for instance, when clientele at its branded hotels is

60
   ​See ​2020 Technology Guide, Q1 2020, published by Wyndham Strategic Sourcing. Brand Standards described in
this document and set by Wyndham in 2016 state that “Wi-Fi must be installed and offered complimentary in all
guestrooms/suites, lobby, business center, meeting room space and public areas.”
61
    ​See ​Q3 2016 eNews Sourcing News & Best Practices by Wyndham Hotel Group
62
     ​See
https://web.archive.org/web/20200427225133/http://transfer.nxtbook.com/nxtbooks/mcneill/vendor_2011winter/offl
ine/mcneill_vendor_2011winter.pdf
63
      ​See ​Top 10 Hotel Wi-Fi Features, published by Deep Blue Communications in November 2014. One of
Wyndham’s longest running certified wireless internet vendors, Deep Blue Communications, includes in its
marketing materials that (emphasis added) “customized landing pages protect both the guests and hotel from the
hassle of disputed charges, and protect the hotel from guests who may use the Internet for illegal purposes.”

FIRST AMENDED COMPLAINT                              39
        Case 3:19-cv-01992-IM             Document 103          Filed 10/08/20        Page 40 of 85




                    disproportionately male for same-day bookings for one-night stays, when

                    bookings rotate somewhat uniformly throughout its branded properties, or

                    when reservations for extended stays are requested.

              aa. Upon information and belief, Defendant Wyndham has the capacity to monitor

                  and control brand property hotel guests’ access through hotel Wi-Fi to certain

                  websites.​64

               bb. Upon information and belief, Defendant Wyndham can see when branded

                    property hotel guests are accessing sex buyer advertisements and websites

                    through hotel Wi-Fi, including Plaintiff’s advertisements on Backpage.com.

               cc. Upon information and belief, and contrary to ECPAT best practices,

                    Defendant Wyndham failed to block or otherwise limit access to sex buyer

                    advertisements and websites through Wi-Fi.

               dd. Upon information and belief, Defendant Wyndham has the ability to see

                    disproportionately male clientele registering for short hotel stays while

                    accessing backpage.com and other sex buyer advertisements and websites

                    extended to the Days Inn where Plaintiff was trafficked for sex.

               ee. Despite access to information comprising clear sex trafficking indicators,

                    Defendant Wyndham continued to permit and profit from hotel guests who

                    rented hotel rooms to buy sex, including those who bought Plaintiff.

               ff. Upon information and belief, Defendant Wyndham monitors and reviews

                    reports of criminal activity, including through online reviews, at its branded


64
  ​See, e.g.​ , https://money.cnn.com/2016/07/15/news/companies/starbucks-mcdonalds-wifi-porn/index.html;
https://endsexualexploitation.org/articles/filterpublicwifi_starbucks_library_congress/.

FIRST AMENDED COMPLAINT                                40
        Case 3:19-cv-01992-IM          Document 103         Filed 10/08/20      Page 41 of 85




                  properties.

             gg. Upon information and belief, Defendant Wyndham provides a platform for

                 brand property employees to report, at their discretion, to the Brand suspicious

                 activity occurring at their branded hotel. Defendant Wyndham controls and

                 houses this collective data from all branded properties.

             hh. Thus, for several years, Defendant Wyndham has demonstrated actual and/or

                 constructive knowledge of the rampant culture of sex trafficking which

                 tragically occurs on its Days Inn​® and Ramada® branded properties throughout

                 the country. This same entrenched, pervasive actual and/or constructive

                 knowledge of sex trafficking facilitated the sex trafficking of Plaintiff A.B. at

                 Days Inn​® and Ramada® hotels that form the basis of this complaint. For

                 example:

                      i. In July 2008, a woman was arrested during a police stakeout at a Days

                         Inn and charged with prostitution for allegedly trading sex for gasoline,

                         while the buyer was charged with promoting prostitution.​65

                      ii. In 2009, police raided several room at a Ramada in Philadelphia and

                         arrested a man in connection with a forced-prostitution ring. Police

                         found nine other women during the raid.​66

                      iii. In February 2010, a prostitution sting that started with a Craigslist ad

                         ended with three metro Atlanta women and a 15-year-old Atlanta girl

65
  Sex for Gas, THE SMOKING GUN (Jul. 2, 2008), http://www.thesmokinggun.com/documents/crime/sex-gas.
66
  Dave Davies, ​Cops raid Ramada in Northeast, suspect prostitution ring,​ THE PHILADELPHIA INQUIRER
(Sept. 8, 2009), ​available at
https://www.inquirer.com/philly/hp/news_update/20090908_Cops_raid_Ramada_in_the_Northeast__suspect_prostit
ution_ring html

FIRST AMENDED COMPLAINT                            41
Case 3:19-cv-01992-IM   Document 103   Filed 10/08/20   Page 42 of 85
       Case 3:19-cv-01992-IM          Document 103        Filed 10/08/20    Page 43 of 85




                  iii.   In October of 2012, a reviewer described the Days Inn in Fort Myers,

                         Florida as follows: “thought I was staying in a crackhead/prostitute

                         hotel. [Y]our corporate office [should] really look at this place. [T]here

                         were hookers conducting business right outside my front door and [I]

                         had my children with me!”​71

                  iv.    In November of 2012, a reviewer described a stay at the Ramada by

                         Wyndham, where Plaintiff was trafficked for sex, as follows: “First of

                         all this place is disgusting. It is full of pimps and hoes and DRUGS…”​72

                  v.     In March of 2013, a reviewer described a stay at the Days Inn by

                         Wyndham Vancouver, where Plaintiff was trafficked for sex, as

                         follows: “At night their [sic] was possible illegal activity that appeared

                         to be prostitution going on in the parking lot as well as suspicious drug

                         deals. How do I know, I am a cop.” The General Manager, Emily

                         Sestoso responded to the review, noting that the “feedback has been not

                         only helpful but valuable.”​73

                  vi.    In October of 2013, a reviewer described the Ramada by Wyndham in

                         Portland, Oregon, where Plaintiff was trafficked for sex, as follows:

                         “Also noticed what seemed to be PROSTITUTION and DRUG

                         DEALING on the premises. [Pretty uncomfortable] feeling for my kids.
71
    Review of Days Inn by Wyndham Fort Myers, Fort Myers, FL (Oct. 10, 2012), ​available at
https://www.tripadvisor.com/ShowUserReviews-g34230-d84524-r142467996-Days_Inn_by_Wyndham_Fort_Myer
s-Fort_Myers_Florida.html.
72
   Review of Ramada by Wyndham Portland Airport (Nov. 2012), ​available at
https://www.tripadvisor.com/ShowUserReviews-g52024-d96118-r146521788-Ramada_by_Wyndham_Portland_Air
port-Portland_Oregon.html.
73
   Review of Days Inn & Suites by Wyndham Vancouver (Mar. 2013), ​available at
https://www.tripadvisor.com/Hotel_Review-g60820-d1200410-Reviews-or460-Days_Inn_Suites_by_Wyndham_Va
ncouver-Vancouver_Washington html.

FIRST AMENDED COMPLAINT                           43
       Case 3:19-cv-01992-IM           Document 103        Filed 10/08/20        Page 44 of 85




                         [All in all,] do everyone a favor and BURN THIS PLACE DOWN…”​74

                  vii.   In August of 2015, a reviewer described the Days Inn in Fort Myers,

                         Florida as follows: “This motel is filled with drug dealers and

                         prostitutes. The owner/[management] is well aware of this and does

                         nothing about it. While there a woman overdosed and the police were

                         there four times in other drug related issues... ”​75

                  viii. In September of 2015, a reviewer described a Ramada by Wyndham

                         Portland as follows: “Not a safe neighborhood… Lots of drug &

                         prostitution activity. Every night there were police cars in the motel next

                         door. There’s 2-3 dingy stripclubs in the neighborhood. Staff is very out

                         of touch with customers…”​76

                  ix.    In May of 2016, a reviewer described the Ramada by Wyndham Portland

                         Airport where the Plaintiff was trafficked for sex, as follows: “Grossest

                         motel ever… I turned into the police because I believe drug and

                         prostitution was going on and turned into the health department. Place

                         should be condemned.”​77

                  x.     In July of 2017, a reviewer described the Ramada by Wyndham Portland

                         Airport where the Plaintiff was trafficked for sex as follows: “Hotel is

74
   Review of Ramada by Wyndham Portland Airport (Oct. 2013), ​available at
https://www.tripadvisor.com/ShowUserReviews-g52024-d96118-r180274743-Ramada_by_Wyndham_Portland_Air
port-Portland_Oregon.html.
75
    Review of Days Inn by Wyndham Fort Myers, Fort Myers, FL (Aug. 1, 2015), ​available at
https://www.tripadvisor.com/ShowUserReviews-g34230-d84524-r294688173-Days_Inn_by_Wyndham_Fort_Myer
s-Fort_Myers_Florida.html.
76
   Review of Ramada by Wyndham Portland (Sept. 10, 2015), ​available at
https://www.tripadvisor.com/ShowUserReviews-g52024-d102048-r309057362-Ramada_by_Wyndham_Portland-Po
rtland_Oregon.html.
77
   Review of Ramada by Wyndham Portland Airport (May 2016), ​available at
https://www.tripadvisor.com/ShowUserReviews-g52024-d96118-r376230952-Ramada_by_Wyndham_Portland_Air
port-Portland_Oregon.html.

FIRST AMENDED COMPLAINT                           44
           Case 3:19-cv-01992-IM      Document 103        Filed 10/08/20     Page 45 of 85




                         run down… When we returned to park and fly police were there and

                         prostitution situation was occurring. We felt uncomfortable.”​78

               jj. Despite evidence of prostitution and sex trafficking occurring for years at the

                  Days Inn® by Wyndham and Ramada® by Wyndham where Plaintiff A.B. was

                  trafficked, Wyndham has failed to meaningfully address the issue and escort

                  ads continue to advertise this location for commercial sex.

               kk. Upon information and belief, Defendant Wyndham monitors customer reviews

                  and complaints for all brand properties, including the Ramada and Days Inn

                  where Plaintiff A.B. was trafficked for sex.

               ll. Upon information and belief, the branded properties depend on Defendant

                  Wyndham for notification of negative customer reviews.

               mm.    Upon information and belief, Defendant Wyndham, not the branded

                  properties, house and control the data regarding customer reviews.

     92.    MARRIOTT INTERNATIONAL, INC. (“MARRIOTT”):

              a. Defendant Marriott owns, supervises, or operates the Residence Inn​® located at

                 9301 NE Cascades Parkway, Portland, Oregon 97220. Marriott failed to

                 implement and enforce any of its own policy or policies and protect Plaintiff

                 A.B. from being sex trafficked.

              b. Defendant Marriott voluntarily assumed the responsibility to implement

                 sufficient policies to combat sex trafficking at its branded properties through

                 its partnership with ECPAT, and its activities with the AHLA and other trade

                 organizations. However, Marriott failed to implement its own policies and
78
  Review of Ramada by Wyndham Portland Airport (Jul. 10, 2017), ​available at
https://www.tripadvisor.com/ShowUserReviews-g52024-d96118-r500462409-Ramada_by_Wyndham_Portland_Air
port-Portland_Oregon.html.

FIRST AMENDED COMPLAINT                          45
         Case 3:19-cv-01992-IM               Document 103           Filed 10/08/20         Page 46 of 85




                    those recommended to it by the above mentioned advocacy organization which

                    led to the inevitable consequence of continued trafficking at its branded

                    properties, including the trafficking of A.B.​79

               c. Upon information and belief, Plaintiff alleges that Marriott implemented

                    means in which it could monitor various reviews of prostitution, trafficking,

                    and guest safety issues.

               d. Defendant Marriott knew of sex trafficking occurring on its branded hotel

                    properties. Marriott and Residence Inn​® knew that sex trafficking and

                    prostitution are associated, that both carry a high risk of physical and sexual

                    violence, substance abuse, and other illegal dangerous conduct, and that the

                    pimp-sex trafficking victim/prostitute relationship involves the use of force,

                    fraud, and coercion. Marriott and Residence Inn​® knew that all of this violent

                    and criminal activity was occurring at their branded properties therefore they

                    knew that sex trafficking was occurring at their branded properties. Yet,

                    Marriott and Residence Inn​® allowed, authorized, permitted, induced, or

                    encouraged the trafficking of individuals for sex at the Residence Inn​®​.

                    Specifically, Marriott and Residence Inn​® facilitated the trafficking through its

                    practices, policies, and procedures. Marriott and Residence Inn​® failed to take

                    appropriate action to prevent the trafficking of individuals for sex so that

                    Marriott and Residence Inn​® could continue to profit from the business that

                    trafficking brings, including business from out-of-state.

               e. Defendant Marriott should have known of sex trafficking occurring on its

79
  ​See e.g​., https://www.bakerdonelson.com/Franchisor-Liability-for-Franchisee-Actions-09-19-2011 (if a franchisor
voluntarily assumes responsibility for some aspect of the franchise operations, it may be responsible if it is negligent
in doing so).

FIRST AMENDED COMPLAINT                                   46
     Case 3:19-cv-01992-IM       Document 103        Filed 10/08/20      Page 47 of 85




             branded hotel properties. Marriott and Residence Inn​® knewthat sex trafficking

             and prostitution are associated, that both carry a high risk of physical and

             sexual violence, substance abuse, and other illegal dangerous conduct, and that

             the pimp-sex trafficking victim/prostitute relationship involves the use of

             force, fraud, and coercion. Marriott and Residence Inn​® knew that all of this

             violent and criminal activity was occurring at their branded properties

             therefore they knew that sex trafficking was occurring at their branded

             properties. Yet Marriott and Residence Inn​® allowed, authorized, permitted,

             induced, or encouraged the trafficking of individuals for sex at the Residence

             Inn​®​. Marriott and Residence Inn​® facilitated the trafficking through its

             practices, policies, and procedures. Marriott and Residence Inn​® failed to take

             appropriate action to prevent the trafficking of individuals for sex so that

             Marriott and Residence Inn​® could continue to profit from the business that

             trafficking brings, including business from out-of-state.

        f.   Marriott knew or should have known that the Residence Inn​® hotel where

             Plaintiff A.B. was trafficked was an area known for high incidence of crime

             and prone to sex trafficking activity on and around the hotel premises,

             including when Plaintiff A.B. was trafficked.

        g.    Despite having knowledge of the extensive prostitution and sex trafficking

             that occurs at its hotels, Defendant Marriott has repeatedly failed to stop these

             actions.

        h. Marriott was in an agency relationship with Residence Inn​® branded hotels

             offering public lodging services in the hotel. This agency relationship was



FIRST AMENDED COMPLAINT                      47
     Case 3:19-cv-01992-IM          Document 103     Filed 10/08/20     Page 48 of 85




           created through Defendant Marriott’s exercise of an ongoing and systemic

           right of control over Residence Inn​® hotels by Defendant Marriott’s operations,

           including the means and methods of how Residence Inn​® branded hotels

           conducted daily business through one or more of the following actions:

             i.      providing or requiring the software, hardware, and platforms where

                     suspicious activity or other concerns could be addressed with the Brand;

             ii.     providing reservation platforms where payment modes, guest names, or

                     travel habits or history, and suspicious reservations would suggest

                     trafficking;

             iii.    providing new hire orientation on human rights and corporate

                     responsibility;

             iv.     providing training and education to Residence Inn® branded hotels

                     through webinars, seminars, conferences, and online portals;

             v.      providing and controlling customer review and response platforms;

             vi.     hosting online bookings on Defendant Marriott’s domain;

             vii.    requiring Residence Inn​®​ branded hotels to use Defendant Marriott’s

                     customer rewards program;

             viii.   requiring Residence Inn® branded hotels to use Defendant Marriott’s

                     property management software;

             ix.     requiring Residence Inn® branded hotels to use approved vendors for

                     internet services or other requirements for Wi-Fi access and filtering;

             x.      providing IT support for all property management systems, owned,

                     operated and required by Marriott;



FIRST AMENDED COMPLAINT                      48
     Case 3:19-cv-01992-IM      Document 103        Filed 10/08/20     Page 49 of 85




             xi.    setting employee wages;

             xii.   making employment decisions;

             xiii. advertising for employment;

             xiv. sharing profits;

             xv.    standardized training methods for employees;

             xvi. building and maintaining the facility in a manner specified by the owner;

             xvii. standardized or strict rules of operation;

             xviii. regular inspection of the facility and operation by owner;

             xix. fixing prices; or

             xx.    other actions that deprive Residence Inn​® branded hotels of

                    independence in business operations.

        i. Upon information and belief, Defendant Marriott could, and in many instances

           did, track and control data regarding guest preferences and other information,

           including physical location of guests via their internet enabled devices, guest

           internet activity via their Wi-Fi services, and inventory information at each

           branded location. All of this data information was under Defendant Marriott’s

           management and control and included all of the indicia of A.B.'s trafficking.

           This data included the details of A.B.’s check-in, the internet activity associated

           with her reservation, including access to Backpage.com to post advertisements

           from the hotel, access to other online websites known for secual exploitations,

           her location at the hotel which included the notable fact that she rarely, if ever,

           left the hotel despite extended stays, increased use of data due to in-room live

           video monitoring by her trafficker who frequently sat in the hotel lobby to book


FIRST AMENDED COMPLAINT                     49
     Case 3:19-cv-01992-IM      Document 103         Filed 10/08/20   Page 50 of 85




           additional dates, and the spike in requests for towels and other items from

           inventory.

        j. An apparent agency also exists between Defendant Marriott and Residence Inn​®

           hotels. Defendant Marriott held out Residence Inn​® branded hotels to the public

           as possessing authority to act on its behalf. Defendant Marriott clothed the

           Residence Inn​® with apparent authority to act for Defendant Marriott in the

           following ways: by requiring the use of Marriott signs, providing Marriott

           branded stationery, requiring the use of Marriott’s website and Marriott’s

           mandated 1-800 toll-free number for guest reservations, and requiring the

           implementation of Marriott guest rewards programs. ​On information and belief,

           Defendant Marriott’s conduct reasonably led A.B.'s perpetrator to believe that

           the Residence Inn​® had
                               ​   the authority it purported to have, and A.B. was injured

           as a result.

        k. Given Defendant Marriott’s public statements on behalf of its hotel brands and

           the control it assumed in educating, implementing, and directing its branded

           hotels, including Residence Inn​® branded hotels, Defendant Marriott breached

           its duties in the following ways:

             i.     did not adequately distribute information to assist employees in

                    identifying human trafficking;

             ii.    failed to mandate a process for escalating human trafficking concerns

                    within the organization;

             iii.   failed to mandate managers, employees, or owners attend training

                    related to human trafficking;



FIRST AMENDED COMPLAINT                     50
         Case 3:19-cv-01992-IM            Document 103           Filed 10/08/20       Page 51 of 85




                    iv.    failed to provide new hire orientation on human rights and corporate

                           responsibility;

                    v.     failed to provide any or adequate training and education on human

                           trafficking through webinars, seminars, conferences, and online portals;

                    vi.    failed to develop and hold or require ongoing training sessions on

                           human trafficking; or

                    vii.   failed to provide or mandate checklists, escalation protocols and

                           information to property management staff or tracking performance

                           indicators and key metrics on human trafficking prevention

                    viii. failed to evaluate universal reservation systems for suspicious booking

                           activities;

                    ix.    failed to evaluate anti-trafficking measures for effectiveness and make

                           changes where necessary;

                    x.     failed to ban cash or prepaid credit cards as payment; and

                    xi.    failed to filter, monitor, and block classified advertising websites

                           known for commercial sex, such as Backpage.com and Craigslist.com,

                           from being accessed via hotel internet service.

               l. Upon information and belief, Defendant Marriott requires its hotels to carry a

                    certain level of Wi-Fi internet access for hotel guests, through vendors that

                    Defendant Marriott specifies and requires.​80

               m. Upon information and belief, Defendant Marriott requires its hotels to carry

80
  See https://blueportwireless.com/gpns-certified/ (“On May 22, 2013, Blueport Wireless becomes the first vendor
to be certified in the 2013 Marriott Global Property Network Standard.”); see also
https://www.deepbluecommunications.com/industries/hotel-wifi/marriott/ (“Deep Blue has been a Marriott GPNS
Certified Hotel WiFi Vendor since 2011.”)..

FIRST AMENDED COMPLAINT                                51
        Case 3:19-cv-01992-IM             Document 103          Filed 10/08/20       Page 52 of 85




                   Wi-Fi internet access with certain cybersecurity measures in place, including

                   those that give Defendant Marriott access to the internet data.

               n. Defendant Marriott states in its privacy policy that it collects the following

                   categories of information from hotel guests: contact information such as

                   name, gender, postal address, telephone number, email address; financial

                   information such as credit and debit card number or other payment data; date

                   and place of birth; membership or loyalty program data; social media account

                   IDs, profile photos or data made available by linking social media and loyalty

                   accounts; biometric data; images and video and audio data via security

                   cameras in public areas and body-worn cameras carried by loss prevention

                   officers and other security personnel; and other technological data including a

                   customer’s browser or device, data collected when downloading or using an

                   app; cookies that collect data such as time spent on online services, pages

                   visited, and IP addresses.​81

               o. Defendant Marriott retains and can view internet access which may include

                   DNS logs, IP addresses, temporary internet files or other logs reflecting

                   wireless internet access to its hotel properties, including the type of

                   monitoring described above.

               p. Marriott’s centralized property management system​82 also gains Marriott

                   access to hotels guest information registration, including names, date of

81
   ​See ​Marriott International, Inc.’s Privacy Policy, ​available at
https://www.marriott.com/about/privacy.mi#data-covered
82
    ​See, e.g., ​Marriott International Selects Cloud-based MICROS OPERA as Its Next-Generation Property
Management System for all North America Properties,​ available at
https://www.prnewswire.com/news-releases/marriott-international-selects-cloud-based-micros-opera-as-its-next-gen
eration-property-management-system-for-all-north-america-properties-204731811 html

FIRST AMENDED COMPLAINT                               52
         Case 3:19-cv-01992-IM              Document 103            Filed 10/08/20        Page 53 of 85




                     booking, and length of stay.

                q. Upon information and belief, Defendant Marriott can therefore see unusual or

                     suspicious bookings, for instance, when clientele at its branded hotels is

                     disproportionately male for same-day bookings for one-night stays, when

                     bookings rotate somewhat uniformly throughout its branded properties, or

                     when reservations for extended stays are requested.

                r.   Upon information and belief, Defendant Marriott has the capacity to monitor

                     and control branded property hotel guests’ access through hotel Wi-Fi to

                     certain websites.​83

                s. Upon information and belief, Defendant Marriott can see when branded

                     property hotel guests are accessing sex buyer advertisements and websites

                     through hotel Wi-Fi, including Plaintiff’s advertisements on Backpage.com.

                t.   Upon information and belief, and contrary to ECPAT best practices,

                     Defendant Marriott failed to block or otherwise limit access to sex buyer

                     advertisements and websites through Wi-Fi.

                u. Upon       information and belief, Defendant Marriott’s ability to see

                     disproportionately male clientele registering for short hotel stays while

                     accessing backpage.com and other sex buyer advertisements and websites

                     extended to the Residence Inn where Plaintiff was trafficked for sex.

                v. Despite access to information comprising clear sex trafficking indicators,

                     Defendant Marriott continued to permit and profit from male clientele who
83
  ​See ​Marriott to Pay $600,000 to Resolve Wi-Fi Blocking Investigation, ​available at
https://assets.documentcloud.org/documents/1308852/doc-329743a1.pdf​; see also, e.g​.,
https://traveltips.usatoday.com/hotels-track-internet-usage-111659.html (“the hotel’s server usually has a log file
that lists every connection the server makes for its users while they browse using its network.”).

FIRST AMENDED COMPLAINT                                   53
         Case 3:19-cv-01992-IM             Document 103           Filed 10/08/20        Page 54 of 85




                    rented hotel rooms to buy sex, including those who bought Plaintiff.

                w. Upon information and belief, Defendant Marriott monitors and reviews

                    reports of criminal activity, including through online reviews, at its branded

                    properties.

                x. Upon information and belief, Defendant Marriott provides a platform for

                    brand employees to report, at their discretion, to the Brand suspicious activity

                    occurring at their branded hotel. Defendant Marriott controls and houses this

                    collective data from all branded properties.

                y. Thus, for several years, Defendant Marriott has demonstrated actual and/or

                    constructive knowledge of the rampant culture of sex trafficking which

                    tragically occurs on its Residence Inn​® branded properties throughout the

                    country. This same entrenched, pervasive actual and/or constructive

                    knowledge of sex trafficking facilitated the sex trafficking of Plaintiff A.B. at

                    Residence Inn​®​ hotels that forms the basis of this complaint. For example:

                        i. In January 2009, the first “john” was prosecuted in connection with

                            Charlotte’s high-priced prostitution ring after being seen leaving Room

                            106 of the Residence Inn.​84

                        ii. In October 2009, the Westchester County District Attorney arrested

                            three women on charges for promoting prostitution. The three women

                            recruited, managed, and scheduled nearly a dozen women, sending

                            them on calls to hotels all over the city, including the Residence Inn.​85


84
   Gary L. Wright, ​Charlotte businessman faces prostitution charge,​ THE HERALD (Jan. 7, 2009),
https://www.heraldonline.com/news/local/article12247145 html.
85
   ​Prostitution bust in Westchester Co.,​ ABC 7 NY (Oct. , 2009), https://abc7ny.com/archive/7055026/.

FIRST AMENDED COMPLAINT                                 54
        Case 3:19-cv-01992-IM           Document 103         Filed 10/08/20       Page 55 of 85




                      iii. In August 2010, a prostitute’s boyfriend ended up dead at the

                          Residence Inn when a john thought he had been robbed and came back

                          with a gun.​86 As a result, the hotels worked with police to prevent

                          prostitution rings from operating out of the hotel rooms and the police

                          educated them on how to spot suspicious activity.​87

                      iv. In February 2015, seven men were arrested at the Residence Inn in

                          Wilmette for engaging in prostitution during an undercover prostitution

                          sting.​88

                      v. In February 2018, a former Utah lawmaker was accused of purchasing

                          two hotel rooms at the Residence Inn using taxpayer money to meet

                          with a prostitute.​89 His 2017 campaign finance report showed an

                          expense for $1,510 for “extra hotel expense session lodging” at the

                          “Marriott Residence.”​90

              z. Additionally, Defendant Marriott has been aware of sex trafficking on

                   Residence Inn brand properties through publicly available websites such as

                   www.tripadvisor.com. Online reviews show the pervasiveness of customer

                   reported sex trafficking on Residence Inn brand properties and Defendant

                   Marriott’s inattentiveness, for example:




86
   Police target prostitution at airport hotels, THE PHILADELPHIA INQUIRER (Aug. 19, 2010),
https://www.inquirer.com/philly/news/breaking/20100819_Police__Airport_hotels_becoming_hubs_for_prostitution
.html.
87
   ​Id.​
88
    ​Prostitution Sting Arrests Five in Wilmette​, DAILY NORTH SHORE (Feb. 13, 2015),
https://jwcdaily.com/2015/02/13/prostitution-sting-arrests-five-in-wilmette/.
89
     Utah taxpayers paid for hotel linked to prostitute report, APNEWS (Feb. 9, 2018),
https://www.apnews.com/9692f9fa6a82467093dc0d250a2dd44e.
90
     ​Id.​

FIRST AMENDED COMPLAINT                              55
           Case 3:19-cv-01992-IM         Document 103          Filed 10/08/20       Page 56 of 85




                       i. A reviewer describing a stay at the Residence Inn Portland Airport at

                           Cascade Station, where the Plaintiff was trafficked for sex, as follows:

                           “Safety and security issues at night… Had an issue with guests across

                           our room having with noise and non-registered guests going in and out

                           of the room from late at night to the early morning. Called the front

                           desk, they sent a staff member, who told the guests that we complained

                           about the noise and foot traffic. Noise became louder…”​91

               aa. Upon information and belief, Defendant Marriott monitors customer reviews

                   and complaints for all brand properties.

               bb. Upon information and belief, the branded properties depend on Defendant

                   Marriott for notification of negative customer reviews.

               cc. Upon information and belief, Defendant Marriott, not the branded properties,

                   house and control the data regarding customer reviews.

     93.    RED LION HOTELS CORPORATION (“RLHC”):

              a. Defendant RLHC owns, supervises, or operates the Red Lion​® hotel located at

                  3301 Market Street NE Salem, Oregon 97301. RLHC failed to implement and

                  enforce any of its own policy or policies and protect Plaintiff A.B. from being

                  sex trafficked.

              b. Defendant RLHC voluntarily assumed the responsibility to implement

                  sufficient policies to combat the known problem of sex trafficking at its

                  branded properties through its activities with the AHLA and other trade


91
  Review of Residence Inn Portland Airport at Cascade Station, Portland, Oregon (Sept. 23, 2010), ​available at
https://www.tripadvisor.com/ShowUserReviews-g52024-d1484591-r80766839-Residence_Inn_Portland_Airport_at
_Cascade_Station-Portland_Oregon html.

FIRST AMENDED COMPLAINT                               56
         Case 3:19-cv-01992-IM               Document 103           Filed 10/08/20         Page 57 of 85




                    organizations. However, RLHC failed to implement its own policies and those

                    recommended to it by the above mentioned trade organization which led to the

                    inevitable consequence of continued trafficking at its branded properties,

                    including the trafficking of A.B.​92

               c. Upon information and belief, Plaintiff alleges that RLHC implemented means

                    in which it could monitor various reviews of prostitution, trafficking, and guest

                    safety issues.

               d. Defendant RLHC knew of sex trafficking occurring on its branded hotel

                    properties.​93 RLHC and the Red Lion hotel knew that sex trafficking and

                    prostitution are associated, that both carry a high risk of physical and sexual

                    violence, substance abuse, and other illegal dangerous conduct, and that the

                    pimp-sex trafficking victim/prostitute relationship involves the use of force,

                    fraud, and coercion. RLHC and Red Lion® knew that all of this violent and

                    criminal activity was occurring at their branded properties therefore they knew

                    that sex trafficking was occurring at their branded properties. Yet RLHC and

                    the Red Lion hotelallowed, authorized, permitted, induced, or encouraged the

                    trafficking of individuals for sex at the Red Lion hotel. Specifically, RLHC

                    and the Red Lion hotel facilitated the trafficking through its practices, policies,

                    and procedures. RLHC and the Red Lion hotelfailed to take appropriate action

                    to prevent the trafficking of individuals for sex so that RLHC and the Red Lion

92
   See e.g.,​ https://www.bakerdonelson.com/Franchisor-Liability-for-Franchisee-Actions-09-19-2011 (if a franchisor
voluntarily assumes responsibility for some aspect of the franchise operations, it may be responsible if it is negligent
in doing so).
93
   ​See e.g.,​ Sarah Mirk, Sen. Wyden Pitches Bill to “Beat the Pimps”, PORTLAND MERCURY (Jan. 11, 2010),
available at
https://www.portlandmercury.com/BlogtownPDX/archives/2010/01/11/sen-wyden-pitches-bill-to-beat-the-pimpshtt
ps://www.portlandmercury.com/BlogtownPDX/archives/2010/01/11/sen-wyden-pitches-bill-to-beat-the-pimps

FIRST AMENDED COMPLAINT                                   57
     Case 3:19-cv-01992-IM      Document 103       Filed 10/08/20     Page 58 of 85




           hotelcould continue to profit from the business that trafficking brings,

           including business from out-of-state.

        e. Defendant RLHC should have known of sex trafficking occurring on its

           branded hotel properties. RLHC and the Red Lion hotelknewthat sex

           trafficking and prostitution are associated, that both carry a high risk of

           physical and sexual violence, substance abuse, and other illegal dangerous

           conduct, and that the pimp-sex trafficking victim/prostitute relationship

           involves the use of force, fraud, and coercion. RLHC and the Red Lion hotel

           knew that all of this violent and criminal activity was occurring at their

           branded properties therefore they knew that sex trafficking was occurring at

           their branded properties. Yet RLHC and the Red Lion hotel allowed,

           authorized, permitted, induced, or encouraged the trafficking of individuals for

           sex at the Red Lion hotel. Specifically, RLHC and the Red Lion hotel

           facilitated the trafficking through its practices, policies, and procedures. RLHC

           and the Red Lion hotelfailed to take appropriate action to prevent the

           trafficking of individuals for sex so that RLHC and the Red Lion hotel could

           continue to profit from the business that trafficking brings, including business

           from out-of-state.

        f. RLHC knew or should have known that the Red Lion hotel where Plaintiff

           A.B. was trafficked was an area known for high incidence of crime and prone

           to sex trafficking activity on and around the hotel premises, including when

           Plaintiff A.B. was trafficked.

        g. Despite having knowledge of the extensive prostitution and sex trafficking that



FIRST AMENDED COMPLAINT                     58
     Case 3:19-cv-01992-IM          Document 103     Filed 10/08/20     Page 59 of 85




           occurs at its hotels, Defendant RLHC has repeatedly failed to stop these

           actions.

        h. RLHC was in an agency relationship with Red Lion​® branded hotels offering

           public lodging services in the hotel. This agency relationship was created

           through Defendant RLHC’s exercise of an ongoing and systemic right of

           control over Red Lion​® hotels by Defendant RLHC’s operations, including the

           means and methods of how Red Lion​® branded hotels conducted daily business

           through one or more of the following actions:

             i.      providing or requiring the software, hardware, and platforms where

                     suspicious activity or other concerns could be addressed with the Brand;

             ii.     providing reservation platforms where payment modes, guest names, or

                     travel habits or history, and suspicious reservations would suggest

                     trafficking;

             iii.    providing new hire orientation on human rights and corporate

                     responsibility;

             iv.     providing training and education to Red Lion® branded hotels through

                     webinars, seminars, conferences, and online portals;

             v.      providing and controlling customer review and response platforms;

             vi.     hosting online bookings on Defendant RLHC’s domain;

             vii.    requiring Red Lion​®​ branded hotels to use Defendant RLHC’s customer

                     rewards program;

             viii.   requiring Red Lion® branded hotels to use Defendant RLHC’s

                     property management software;



FIRST AMENDED COMPLAINT                      59
     Case 3:19-cv-01992-IM       Document 103       Filed 10/08/20     Page 60 of 85




             ix.    requiring Red Lion® branded hotels to use approved vendors for

                    internet services or other requirements for Wi-Fi access and filtering;

             x.     providing IT support for all property management systems, owned,

                    operated and required by RLHC;

             xi.    setting employee wages;

             xii.   making employment decisions;

             xiii. advertising for employment;

             xiv. sharing profits;

             xv.    standardized training methods for employees;

             xvi. building and maintaining the facility in a manner specified by the owner;

             xvii. standardized or strict rules of operation;

             xviii. regular inspection of the facility and operation by owner;

             xix. fixing prices; or

             xx.    other actions that deprive Red Lion​® branded hotels of independence in

                    business operations.

        i. Upon information and belief, Defendant RLHC could, and in many instances

           did, track and control data regarding guest preferences and other information,

           including physical location of guests via their internet enabled devices, guest

           internet activity via their Wi-Fi services, and inventory information at each

           branded location. All of this data and information was under Defendant

           RLHC’s management and control and included all of the indicia of A.B.'s

           trafficking. This data included the details of A.B.’s check-in, the internet

           activity associated with her reservation, including access to Backpage.com to

FIRST AMENDED COMPLAINT                     60
     Case 3:19-cv-01992-IM       Document 103       Filed 10/08/20    Page 61 of 85




           post advertisements from the hotel, access to other online websites known for

           secual exploitations, her location at the hotel which included the notable fact

           that she rarely, if ever, left the hotel despite extended stays, increased use of

           internet data due to in-room live video monitoring by her trafficker who

           frequently sat in the hotel lobby to book additional dates, and the spike in

           requests for towels and other items from inventory.

        j. An apparent agency also exists between Defendant RLHC and Red Lion​®

           hotels. Defendant RLHC held out Red Lion​® branded hotels to the public as

           possessing authority to act on its behalf. Defendant RLHC clothed the Red

           Lion​® hotels
                  ​      with apparent authority to act for Defendant RLHC in the

           following ways: by requiring the use of Red Lion signs, providing Red Lion

           branded stationery, requiring the use of Red Lion’s website and Red Lion’s

           mandated 1-800 toll-free number for guest reservations, and requiring the

           implementation of Red Lion guest rewards programs. Upon information and

           belief, Defendant RLHC’s conduct reasonably led A.B.'s perpetrator to believe

           that the Red Lion​® hotels had
                                      ​   the authority it purported to have, and A.B. was

           injured as a result

        k. Given Defendant RLHC’s position and authority to control the education,

           implementation, and direction of its branded hotels, including Red Lion​®

           branded hotels, Defendant RLHC breached its duties in the following ways:

             i.    did not adequately distribute information to assist employees in

                   identifying human trafficking;

             ii.   failed to mandate a process for escalating human trafficking concerns



FIRST AMENDED COMPLAINT                   61
     Case 3:19-cv-01992-IM        Document 103      Filed 10/08/20    Page 62 of 85




                    within the organization;

             iii.   failed to mandate managers, employees, or owners attend training

                    related to human trafficking;

             iv.    failed to provide new hire orientation on human rights and corporate

                    responsibility;

             v.     failed to provide any or adequate training and education on human

                    trafficking through webinars, seminars, conferences, and online portals;

             vi.    failed to develop and hold or require ongoing training sessions on

                    human trafficking;

             vii.   failed to provide or mandate checklists, escalation protocols and

                    information to property management staff or tracking performance

                    indicators and key metrics on human trafficking prevention;

             viii. failed to evaluate universal reservation systems for suspicious booking

                    activities;

             ix.    failed to evaluate anti-trafficking measures for effectiveness and make

                    changes where necessary;

             x.     failed to ban cash or prepaid credit cards as payment; and

             xi.    failed to filter, monitor, and block classified advertising websites

                    known for commercial sex, such as Backpage.com and Craigslist.com,

                    from being accessed via hotel internet service.

        l. Upon information and belief, Defendant RLHC requires its hotels to carry a

           certain level of Wi-Fi internet access for hotel guests through vendors that




FIRST AMENDED COMPLAINT                     62
            Case 3:19-cv-01992-IM               Document 103           Filed 10/08/20         Page 63 of 85




                      Defendant RLHC specifies and requires.​94

                  m. Upon information and belief, Defendant RLHC requires its hotels to carry

                      Wi-Fi internet access with certain cybersecurity measures in place, including

                      those that give Defendant RLHC access to the internet data.

                  n. Defendant RLHC states in its privacy policy that it collects the following

                      categories of information from hotel guests: name and contact information,

                      customer information including addresses and government identification

                      documents, social media handles, financial information, purchase history and

                      tendencies, geolocation data, audio and video data, and internet usage data,

                      such as cookies, IP address, the type of device used, login data, browser type

                      and version, geolocation, and other technology.​95

                   o. Defendant RLHC retains and can view internet access which may include

                        DNS logs, IP addresses, temporary internet files or other logs reflecting

                        wireless internet access to its hotel properties, including the type of

                        monitoring described above.

                   p. RLHC’s centralized property management system also gains RLHC access to

                        hotels guest information registration, including names, date of booking, and

                        length of stay.

                   q. Upon information and belief, Defendant RLHC can therefore see unusual or

                        suspicious bookings, for instance, when clientele at its branded hotels is

                        disproportionately male for same-day bookings for one-night stays, when

                        bookings rotate somewhat uniformly throughout its branded properties, or

94
     ​See R  ​ ed Lion Preferred Vantage Vendor, ​available at​ https://www hotelwifi.com/red-lion-preferred-vendor/.
95
      ​See h​ ttps://www.redlion.com/privacy.

FIRST AMENDED COMPLAINT                                      63
     Case 3:19-cv-01992-IM        Document 103      Filed 10/08/20     Page 64 of 85




              when reservations for extended stays are requested.

         r.   Upon information and belief, Defendant RLHC has the capacity to monitor

              and control branded property hotel guests’ access through hotel Wi-Fi to

              certain websites.

         s. Upon information and belief, Defendant RLHC can see when branded

              property hotel guests are accessing sex buyer advertisements and websites

              through hotel Wi-Fi, including Plaintiff’s advertisements on Backpage.com.

         t.   Upon information and belief, and contrary to ECPAT best practices,

              Defendant RLHC failed to block or otherwise limit access to sex buyer

              advertisements and websites through Wi-Fi.

         u. Upon      information   and belief, Defendant RLHC’S            ability to see

              disproportionately male clientele registering for short hotel stays while

              accessing backpage.com and other sex buyer advertisements and websites

              extended to the Red Lion hotel where Plaintiff was trafficked for sex.

         v. Despite access to information comprising clear sex trafficking indicators,

              Defendant RLHC continued to permit and profit from male clientele who

              rented hotel rooms to buy sex, including those who bought Plaintiff.

         w. Defendant RLHC reviews and monitors complaints at its branded hotel

              properties and charges properties a Guest Intervention Fee if the 12-month

              complaint rate is above a certain number.

         x. Upon information and belief, Defendant RLHC monitors and reviews reports

              of criminal activity, including through online reviews, at its branded

              properties.

FIRST AMENDED COMPLAINT                     64
         Case 3:19-cv-01992-IM             Document 103           Filed 10/08/20        Page 65 of 85




               y. Upon information and belief, Defendant RLHC provides a platform for brand

                    employees to report, at their discretion, to the Brand suspicious activity

                    occurring at their branded hotel. Defendant RLHC controls and houses this

                    collective data from all branded properties

              z. Thus, for years, Defendant RLHC has demonstrated actual and/or constructive

                   knowledge of the rampant culture of sex trafficking which tragically occurs on

                   its Red Lion​® branded properties throughout the country. This same

                   entrenched, pervasive actual and/or constructive knowledge of sex trafficking

                   facilitated the sex trafficking of Plaintiff A.B. at Red Lion​® hotels that forms

                   the basis of this complaint.

                        i. In August 2008, a woman was arrested for operating a prostitution ring

                            within several hotels, including the Red Lion, and employing a 16-year

                            old.​96

                        ii. In April 2010, a 20-year-old man and two teens were charged with

                            forcing an 18-year old girl to sell sex out of the Red Lion Inn.​97

                        iii. In September 2011, a 31-year-old man was arrested for compelling

                            prostitution after setting up a prostitution date for a juvenile girl at the

                            Red Lion Hotel near the airport.​98

                        iv. In November 2013, a woman was arrested and charged with

                            prostitution for soliciting sex at a Red Lion Hotel in Elko. Hotel staff

                            told police they observed the woman “making her way throughout the
96
   Tom McGhee, ​Madam employed 16-year-old, used hotels, court papers say​, DENVER POST (Aug. 11, 2008),
https://www.denverpost.com/2008/08/11/madam-employed-16-year-old-used-hotels-court-papers-say/.
97
   ​Three charged with forcing teen to prostitute at Bellevue hotels,​ SEATTLE PI (April 26, 2010),
https://www.seattlepi.com/local/article/Three-charged-with-forcing-teen-to-prostitute-at-882161.php.
98
    ​Undercover police sting nabs a pimp prostituting a juvenile girl at Red Lion Hotel, police say​, OREGONLIVE
(Sept. 15, 2011), https://www.oregonlive.com/portland/2011/09/undercover_police_sting_nabs_a.html.

FIRST AMENDED COMPLAINT                                 65
        Case 3:19-cv-01992-IM              Document 103          Filed 10/08/20        Page 66 of 85




                            casino speaking with several patrons within the casino as if she was

                            propositioning people.”​99

                        v. In April 2018, a man was arrested at the Red Lion Hotel for assaulting,

                            robbing, and holding prostitutes against their will in a hotel room.​100

                        vi. In August 2019, a man was arrested on federal sex trafficking charges

                            at the Red Lion Hotel after officers monitoring online prostitution

                            responded to a prostitution ad online.​101

               aa. Additionally, Defendant RLHC has been aware of sex trafficking on Red Lion

                    brand     properties     through        publicly    available      websites     such     as

                    www.tripadvisor.com.          Online       customer      reviews      demonstrate       the

                    pervasiveness of customer reported sex trafficking on Red Lion brand

                    properties and Defendant RLHC’s inattentiveness, for example:

                        i. In March of 2013, a reviewer titled a review of a Red Lion Inn in

                            Victoria, British Columbia, as “Should be called the Hooker Hotel,” and

                            further explained: “If you like stained furniture in your room, hookers

                            standing out front, a liquor store onsite and the sounds of loud parties

                            with hookers all night then this is the place for you.”​102


99
   Caley Cook, ​Sex Solicitor sentenced to community service​, ELKO DAILY (Nov. 13, 2013),
https://elkodaily.com/news/sex-solicitor-sentenced-to-community-service/article_4ffd640c-4cd4-11e3-851c-001a4b
cf887a.html.
100
    ​Frantic prostitute alerts Wenatchee police about her attacker; two arrested​, iFIBERONE (Apr. 6, 2018),
http://www.ifiberone.com/columbia_basin/frantic-prostitute-alerts-wenatchee-police-about-her-attacker-two-arreste
d/article_da4591ac-39f6-11e8-9300-e7734bfabe6c.html.
101
     ​Man arrested on federal sex trafficking charges​, WYOMING TRIBUNE EAGLE (Aug. 8, 2019),
https://www.wyomingnews.com/news/local_news/man-arrested-on-federal-sex-trafficking-charges/article_310a0fce
-3cc3-59d7-899f-923558845803.html.
102
      Review of Red Lion Inn & Suites Victoria, Victoria, British Columbia (Apr. 28, 2013), available at
https://www.tripadvisor.com/ShowUserReviews-g154945-d182597-r159076862-Red_Lion_Inn_Suites_Victoria-Vi
ctoria_Victoria_Capital_Regional_District_Vancouve html.

FIRST AMENDED COMPLAINT                                66
        Case 3:19-cv-01992-IM      Document 103        Filed 10/08/20     Page 67 of 85




            bb. Upon information and belief, Defendant RLHC monitors customer reviews

                and complaints for all brand properties.

            cc. Upon information and belief, the branded properties depend on Defendant

                RLHC for notification of negative customer reviews.

            dd. Upon information and belief, Defendant RLHC, not the branded properties,

                house and control the data regarding customer reviews.

   C.      THE SEX TRAFFICKING OF A.B. AT THE DAYS INN BY WYNDHAM

  94.     From approximately November 2012 through March 2013, the Plaintiff was sex

  trafficked at the Days Inn by Wyndham located at 9107 NE Vancouver Mall Drive

  Vancouver, WA 98662.

  95.     During the time she was sex trafficked, Plaintiff A.B. was coerced or forced into

  having sex with various buyers at Wyndham’s hotels in response to advertisements for

  commercial sex that her trafficker posted on websites such as backpage.com, which may

  have included, but is not limited to, the following specific dates: December 16, 2012;

  December 19, 2012; December 26, 2012; February 5, 2013; February 7, 2013; February 19,

  2013; and February 25, 2013 through February 27, 2013.

  96.     When at the Days Inn, Plaintiff A.B. was sold by her trafficker to least 7 “clients” per

  night or until the night slowed down.

  97.     Plaintiff’s trafficker would book her at the Days Inn by Wyndham anywhere from

  one (1) to four (4) nights at a time before rotating her to other hotels, and she would

  generally be placed at the Days Inn up to two times in the same month, or 6 to 12 stays over

  4 to 5 months.

  98.     Wyndham’s central reservation system would have shown the room reservations


FIRST AMENDED COMPLAINT                        67
        Case 3:19-cv-01992-IM       Document 103        Filed 10/08/20    Page 68 of 85




  made by her trafficker, a local resident, at both the Ramada and Days Inn hotels.

  99.     Plaintiff recalls her trafficker being kicked out of the Days Inn due to screams from

  another woman he was trafficking during the time when Plaintiff was being trafficked. Had

  there been any concern, hotel employees or Wyndham would have reviewed the trafficker’s

  booking history at its properties, including the Days Inn and Ramada, and monitored future

  bookings or notified the police of the suspicious activities.

  100.    A.B.’s trafficker, a local to the area, always booked and paid for the rooms directly

  from the front desk or online. He paid for the room using his debit card or cash. After

  booking the room, her trafficker would get two keys and take one key to A.B., who would

  have to wait for him in the car. Each time, A.B. would walk to the room by herself, often

  through the front door and past the lobby, not having registered as a guest.

  101.    Her trafficker would then re-enter the hotel and continue to book dates from the hotel

  area, including from his car where he would have sat for long periods of time or from the hot

  tub area at the hotel.

  102.    During times she was with a “john,” her trafficker would use the hotel’s Wi-Fi to post

  advertisements on backpage and set up “dates” with “johns.” Her trafficker would often also

  use the hotel’s Wi-Fi to record the sex acts taking place with A.B. from inside the room.

  Upon information and belief, her trafficker used the hotel’s Wi-Fi to connect his laptop to the

  laptop used to watch and record the sex trafficking of A.B. in her room.

  103.    Upon information and belief, recordings of this nature would have signaled large

  amounts of data usage identifiable by the hotels directly by slowing and delays caused by the

  drag on connectivity throughout the hotel.

  104.    Upon information and belief, the location of the computers involved in these



FIRST AMENDED COMPLAINT                        68
      Case 3:19-cv-01992-IM        Document 103        Filed 10/08/20   Page 69 of 85




  recordings could be identified given the modems and access locations, which would be

  available and identifiable to the hotels and any third-party established to maintain and

  monitor Wi-Fi access.

  105.   Each buyer entering the Days Inn by Wyndham was a non-paying guest and left

  shortly after he arrived. Her trafficker would wait in the lobby or in the car while A.B. was

  sex trafficked at Defendant Wyndham’s hotel. The foot traffic to the rooms was constant and

  voluminous. When the hotel doors were locked at night, Plaintiff A.B. would walk out to

  open the front lobby doors for unregistered men late at night without being questioned by any

  employee.

  106.   Abundant condoms were scattered across various surfaces and visible to any hotel

  employee who entered the room.

  107.   A.B. was told to avoid eye contact with hotel staff and to not to engage in

  conversation with anyone. Despite numerous surveillance cameras throughout the hotel, no

  help or attention was given to A.B. by any hotel staff.

  108.   The Plaintiff repeatedly encountered the same hotel staff over the course of time she

  was trafficked for sex at the Days Inn by Wyndham. Hotel staff were inadequately trained

  and unprepared to address the ongoing torture the Plaintiff endured while she was regularly

  trafficked for sex at Wyndham’s hotel.

  109.   Despite signs of human trafficking on repeated occasions over five months

  (including, but not limited to, no eye contact and duration of stay) and indicators of

  commercial sex activity (bottles of lubricants, boxes of condoms, used condoms in the trash,

  excessive requests for towels and linens, room rentals by her trafficker with cash or debit

  while A.B. actually entered the room), Defendant Wyndham’s hotel staff failed to recognize



FIRST AMENDED COMPLAINT                       69
      Case 3:19-cv-01992-IM          Document 103       Filed 10/08/20     Page 70 of 85




  or report Plaintiff’s trafficking. When A.B. repeatedly returned to Wyndam’s hotel following

  these common signs of trafficking, Defendant Wyndam’s staff still failed to take any action

  to protect A.B.

  110.     Through room rentals to her trafficker, Defendant Wyndham harbored or otherwise

  facilitated a sex trafficking venture on its hotel property and accordingly, benefited from the

  sex trafficking the Plaintiff suffered. Furthermore, Defendant Wyndham failed to prevent her

  continued victimization.

  111.    Prior to, during, and following the incidents described herein, the Defendant had

  actual and/or constructive knowledge of drug dealing, prostitution, and/or general safety

  concerns at their hotels, including, but not limited to, video surveillance of its hotels, as well

  as oral or written complaints regarding said suspicious activity. Defendant Wyndham failed

  to take any actions to curtail these activities.

  112.    Had Defendant Wyndham been paying attention to the activities being conducted at

  its hotel and on their properties, and the apparent red flags outlined above, it would have

  been impossible for them not to notice the victimization of A.B.

  113.    The impact of being coerced and forced into sex trafficking at the Defendants’ hotel

  properties has forever emotionally and physically injured A.B.

         D. THE SEX TRAFFICKING OF A.B. AT THE RAMADA BY WYNDHAM

  114.    From approximately November 2012 through March 2013, the Plaintiff was

  repeatedly subjugated to sex trafficking at the Ramada by Wyndham located at 6221 NE

  82nd Ave, Portland, OR 97220.

  115.    During the time she was sex trafficked, Plaintiff A.B. was coerced or forced into

  having sex with various buyers at Wyndham’s hotels in response to advertisements for



FIRST AMENDED COMPLAINT                          70
      Case 3:19-cv-01992-IM        Document 103        Filed 10/08/20     Page 71 of 85




  commercial sex that her trafficker posted on websites such as backpage.com, which may

  have included, but is not limited to, the following specific dates: December 16, 2012;

  December 19, 2012; December 26, 2012; February 5, 2013; February 7, 2013; February 19,

  2013; and February 25, 2013 through February 27, 2013.

  116.    When at the Ramada, Plaintiff A.B. was sold by her trafficker to least 7 “clients” per

  night or until the night slowed down.

  117.    Plaintiff’s trafficker would book her at the Ramada by Wyndham anywhere from one

  (1) to four (4) nights at a time before rotating her to other hotels, and she would generally be

  placed at the Ramada by Wyndham up to two times in the same month, or 6 to 12 stays over

  4 to 5 months.

  118.    Wyndham’s central reservation system would have shown the reservations made by

  her trafficker, a local resident, at both the Ramada and Days Inn hotels.

  119.    A.B.’s trafficker, a local to the area, always booked and paid for the rooms directly

  from the front desk or online. He paid for the room using his debit card or cash. After

  booking the room, her trafficker would get two keys and take one key to A.B., who would

  have to wait for him in the car. Each time, A.B. would walk to the room by herself, often

  through the front door and past the lobby, not having registered as a guest.

  120.    Her trafficker would then re-enter the hotel and continue to book dates from the hotel

  area, including from his car where he would have sat for long periods of time or from the hot

  tub area at the hotel.

  121.    During times she was with a “john,” her trafficker would use the hotel’s Wi-Fi to post

  advertisements on backpage and set up “dates” with “johns.” Her trafficker would often also

  use the hotel’s Wi-Fi to record the sex acts taking place with A.B. from inside the room.



FIRST AMENDED COMPLAINT                       71
      Case 3:19-cv-01992-IM        Document 103        Filed 10/08/20    Page 72 of 85




  Upon information and belief, her trafficker used the hotel’s Wi-Fi to connect his laptop to the

  laptop used to watch and record the sex trafficking of A.B. in her room.

  122.   Upon information and belief, recordings of this nature would have signaled large

  amounts of data usage identifiable by the hotels directly by slowing and delays caused by the

  drag on connectivity throughout the hotel.

  123.   Upon information and belief, the location of the computers involved in these

  recordings could be identified given the modems and access locations, which would be

  available and identifiable to the hotels and any third-party established to maintain and

  monitor Wi-Fi access.

  124.   Each buyer entering the Ramada by Wyndham was a non-paying guest and left

  shortly after he arrived. Her trafficker would wait in the lobby or in the car while A.B. was

  sex trafficked at Defendant Wyndham’s hotel. The foot traffic to the rooms was constant and

  voluminous. When the hotel doors were locked at night, Plaintiff A.B. would walk out to

  open the front lobby doors for unregistered men late at night without being questioned by any

  employee.

  125.   Abundant condoms were scattered across various surfaces and visible to any hotel

  employee who entered the room.

  126.   A.B. was told to avoid eye contact with hotel staff and to not to engage in

  conversation with anyone. Despite numerous surveillance cameras throughout the hotel, no

  help or attention was given to A.B. by any hotel staff.

  127.   The Plaintiff encountered the same hotel staff over the course of time she was

  trafficked for sex at the Ramada by Wyndam. Hotel staff were inadequately trained and

  unprepared to address the ongoing torture the Plaintiff endured while she was regularly



FIRST AMENDED COMPLAINT                        72
      Case 3:19-cv-01992-IM          Document 103       Filed 10/08/20     Page 73 of 85




  trafficked for sex at Wyndham’s hotel.

  128.    Despite signs of human trafficking on repeated occasions over five months

  (including, but not limited to, no eye contact and duration of stay) and indicators of

  commercial sex activity (bottles of lubricants, boxes of condoms, used condoms in the trash,

  excessive requests for towels and linens, room rentals by her trafficker with cash or debit

  while A.B. actually entered the room), Defendant Wyndham’s hotel staff failed to recognize

  or report Plaintiff’s trafficking. When A.B. repeatedly returned to Wyndam’s hotel following

  these common signs of trafficking, Defendant Wyndam’s staff still failed to take any action

  to protect A.B.

  129.    Prior to, during, and following the incidents described herein, the Defendant had

  actual and/or constructive knowledge of drug dealing, prostitution, and/or general safety

  concerns at their hotels, including, but not limited to, video surveillance of its hotels, as well

  as oral or written complaints regarding said suspicious activity. Defendant Wyndam failed to

  take any actions to curtail these activities.

  130.    Had Defendant Wyndam been paying attention to the activities being conducted at its

  hotel and on their properties, and the apparent red flags outlined above, it would have been

  impossible for them not to notice the victimization of A.B.

  131.    The impact of being coerced and forced into sex trafficking at the Defendants’ hotel

  properties has forever emotionally and physically injured A.B.

  E. THE SEX TRAFFICKING OF A.B. AT THE RESIDENCE INN BY MARRIOTT

  132.    From approximately November 2012 through March 2013, the Plaintiff was

  repeatedly subjugated to sex trafficking at the Residence Inn by Marriott located at 9301 NE

  Cascades Parkway, Portland, Oregon 97220.



FIRST AMENDED COMPLAINT                           73
      Case 3:19-cv-01992-IM         Document 103       Filed 10/08/20     Page 74 of 85




  133.   During the time she was sex trafficked, Plaintiff A.B. was coerced or forced into

  having sex with various buyers at Marriott’s hotels in response to advertisements for

  commercial sex that her trafficker posted on websites such as backpage.com, which may

  have included, but is not limited to, the following specific dates: December 16, 2012;

  December 19, 2012; December 26, 2012; February 5, 2013; February 7, 2013; February 19,

  2013; and February 25, 2013 through February 27, 2013

  134.   When at the Residence Inn, Plaintiff A.B. was sold by her trafficker at each hotel to

  least 7 “clients” per night or until the night slowed down.

  135.   Plaintiff’s trafficker would book her at the Residence Inn anywhere from one (1) to

  four (4) nights at a time before being rotated to other hotels, and would generally be placed at

  the Residence Inn up to two times in the same month, or 6 to 12 stays over 4 to 5 months.

  Specifically, but not limited to, Plaintiff recalls she was trafficked at the Residence Inn from

  February 28, 2013 through March 2, 2013; March 11, 2013 through March 12, 2013, and

  March 19, 2013 through March 21, 2013.

  136.   A.B.’s trafficker, a local to the area, always booked and paid for the rooms directly

  from the front desk or online. He paid for the room using his debit card or cash and often

  booked the rooms using an employee discount code. After booking the room, her trafficker

  would get two keys and take one key to A.B., who would have to wait for him in the car.

  Each time, A.B. would walk to the room by herself, often through the front door and past the

  lobby, not having registered as a guest.

  137.   Her trafficker would then re-enter the hotel and continue to book dates from the hotel

  area, including the lobby, from his car where he would have sat for long periods of time, or

  from the hot tub area at the hotel.



FIRST AMENDED COMPLAINT                        74
      Case 3:19-cv-01992-IM        Document 103        Filed 10/08/20     Page 75 of 85




  138.   Plaintiff’s trafficker was also permitted to use an employee discount for the rooms he

  booked, obviously without being an employee--data which certainly would have been

  suspicious and known to Marriott through the central reservation system.

  139.   During times she was with a “john,” her trafficker would use the hotel’s Wi-Fi to post

  advertisements on backpage and set up “dates” with “johns.” At the Residence Inn, her

  trafficker often reentered the hotel and set up in the hotel lobby to book additional “dates” or

  “Johns” and her trafficker would often also use the hotel’s Wi-Fi to record the sex acts taking

  place with A.B. from inside the room he booked.

  140.   Upon information and belief, recordings of this nature would have signaled large

  amounts of data usage identifiable by the hotels directly by slowing and delays caused by the

  drag on connectivity throughout the hotel.

  141.   Upon information and belief, the location of the computers involved in these

  recordings could be identified given the modems and access locations, which would be

  available and identifiable to the hotels and any third-party established to maintain and

  monitor Wi-Fi access.

  142.   Each buyer entering the Residence Inn by Marriott was a non-paying guest and left

  shortly after her arrived. Her trafficker would wait in the lobby or in the car while A.B. was

  sex trafficked at Defendant Marriott’s hotel. The foot traffic to the rooms was constant and

  voluminous. When the hotel doors were locked at night, Plaintiff A.B. would walk out to

  open the front lobby doors for unregistered men late at night without being questioned by any

  employee.

  143.   Abundant condoms were scattered across various surfaces and visible to any hotel

  employee who entered the room.



FIRST AMENDED COMPLAINT                        75
      Case 3:19-cv-01992-IM         Document 103        Filed 10/08/20      Page 76 of 85




  144.   Plaintiff alleges that on at least two or more occasions, a room was rented at the

  Residence Inn by Marriott where she and another girl were forced to share a room. The

  Plaintiff and the other girl would alternate in and out of the room meeting “clients” or “dates”

  and neither one would leave the property.

  145.   A.B. was told to avoid eye contact with hotel staff and to not to engage in

  conversation with anyone. Despite numerous surveillance cameras throughout the hotel, no

  help or attention was given to A.B. by any hotel staff.

  146.   The Plaintiff encountered the same hotel staff over the course of time she was

  trafficked for sex at the Residence Inn by Marriott. Hotel staff were inadequately trained and

  unprepared to address the ongoing torture the Plaintiff endured while she was regularly

  trafficked for sex at Marriott’s hotel.

  147.   Despite obvious signs of human trafficking, including but not limited to, (no eye

  contact and duration of stay) and indicators of commercial sex activity (bottles of lubricants,

  boxes of condoms, used condoms in the trash, excessive requests for towels and linens, room

  rentals by her trafficker with cash or debit while A.B. actually entered the room), rental by a

  man for a woman who did not enter the hotel at the same time, where consistent foot traffic

  was occurring, Defendant Marriott’s hotel staff failed to recognize or report Plaintiff’s

  trafficking. When A.B. repeatedly returned to Marriott’s hotel following these common signs

  of trafficking, Defendant Marriott’s staff still failed to take any action to protect A.B.

  148.   Prior to, during, and following the incidents described herein, the Defendant had

  actual and/or constructive knowledge of drug dealing, prostitution, and/or general safety

  concerns at their hotels, including, but not limited to, video surveillance of its hotels, as well

  as oral or written complaints regarding said suspicious activity. Defendant Marriott failed to



FIRST AMENDED COMPLAINT                         76
      Case 3:19-cv-01992-IM          Document 103       Filed 10/08/20   Page 77 of 85




  take any actions to curtail these activities.

  149.    Had Defendant Marriott been paying attention to the activities being conducted at its

  hotel and on their properties, and the apparent red flags outlined above, it would have been

  impossible for them not to notice the victimization of A.B.

  150.    The impact of being coerced and forced into sex trafficking at the Defendants’ hotel

  properties has forever emotionally and physically injured A.B.

         F. THE SEX TRAFFICKING OF A.B. AT THE RED LION HOTEL

  151.    From approximately November 2012 through March 2013, the Plaintiff was

  repeatedly subjugated to sex trafficking at the Days Inn by Wyndham located at 3301

  Market Street NE Salem, Oregon 97301.

  152.    During the time she was sex trafficked, Plaintiff A.B. was coerced or forced into

  having sex with various buyers at RLHC’s hotels in response to advertisements for

  commercial sex that her trafficker posted on websites such as backpage.com, which may

  have included, but is not limited to, the following specific dates: December 16, 2012;

  December 19, 2012; December 26, 2012; February 5, 2013; February 7, 2013; February

  19, 2013; and February 25, 2013 through February 27, 2013.

  153.    When at the Red Lion Hotel, Plaintiff A.B. was sold by her trafficker to least 7

  “clients” per night or until the night slowed down.

  154.    Plaintiff A.B. would stay at the Red Lion Hotel anywhere from one (1) to four (4)

  nights at a time before being rotated to other hotels, and would generally be placed at the

  Red Lion Hotel up to two times in the same month, or 6 to 12 stays over 4 to 5 months

  155.    A.B. booked the rooms directly from the front desk or online and paid for each

  room using her debit card or cash, funded by her trafficker.



FIRST AMENDED COMPLAINT                           77
     Case 3:19-cv-01992-IM        Document 103        Filed 10/08/20     Page 78 of 85




  156.   Plaintiff alleges that on at least two or more occasions, a room was rented at the

  Red Lion hotel where she and another girl were forced to share a room. The Plaintiff and

  the other girl would alternate in and out of the room meeting “clients” or “dates” and

  neither one would leave the property.

  157.   During times she was with a “john,” her trafficker would use the hotel’s Wi-Fi to

  post advertisements on backpage and set up “dates” with “johns.” Her trafficker would

  often also use the hotel’s Wi-Fi to record the sex acts taking place with A.B. from inside

  the room. Upon information and belief, her trafficker used the hotel’s Wi-Fi to connect his

  laptop to the laptop used to watch and record the sex trafficking of A.B. in her room.

  158.   Upon information and belief, recordings of this nature would have signaled large

  amounts of data usage identifiable by the hotels directly by slowing and delays caused by

  the drag on connectivity throughout the hotel.

  159.   Upon information and belief, the location of the computers involved in these

  recordings could be identified given the modems and access locations, which would be

  available and identifiable to the hotels and any third-party established to maintain and

  monitor Wi-Fi access.

  160.   Each buyer entering the Red Lion hotel was a non-paying guest and left shortly

  after her arrived. The foot traffic to the rooms was constant and voluminous. When the

  hotel doors were locked at night, Plaintiff A.B. would walk out to open the front lobby

  doors for unregistered men late at night without being questioned by any employee.

  161.   Abundant condoms were scattered across various surfaces and visible to any hotel

  employee who entered the room.

  162.   A.B. was told to avoid eye contact with hotel staff and to not to engage in



FIRST AMENDED COMPLAINT                      78
     Case 3:19-cv-01992-IM           Document 103           Filed 10/08/20   Page 79 of 85




  conversation with anyone. Despite numerous surveillance cameras throughout the hotel, no

  help or attention was given to A.B. by any hotel staff.

  163.    The Plaintiff encountered the same hotel staff over the course of time she was

  trafficked for sex at the Red Lion hotel. Hotel staff were inadequately trained and

  unprepared to address the ongoing torture the Plaintiff endured while she was regularly

  trafficked for sex at RLHC’s hotel.

  164.    Despite obvious signs of human trafficking (including, but not limited to, no eye

  contact and duration of stay) and indicators of commercial sex activity (bottles of

  lubricants, boxes of condoms, used condoms in the trash, excessive requests for towels and

  linens), Defendant RLHC’s hotel staff failed to recognize or report Plaintiff’s trafficking.

  When A.B. repeatedly returned to RLHC’s hotel following these common signs of

  trafficking, Defendant RLHC’s staff still failed to take any action to protect A.B..

  165.    Prior to, during, and following the incidents described herein, the Defendant had

  actual and/or constructive knowledge of drug dealing, prostitution, and/or general safety

  concerns at their hotels, including, but not limited to, video surveillance of its hotels, as

  well as oral or written complaints regarding said suspicious activity. Defendant RLHC

  failed to take any actions to curtail these activities.

  166.    Had Defendant RLHC been paying attention to the activities being conducted at its

  hotel and on their properties, and the apparent red flags outlined above, it would have been

  impossible for them not to notice the victimization of A.B.

  167.    The impact of being coerced and forced into sex trafficking at the Defendants’ hotel

  properties has forever emotionally and physically injured A.B.

         G. THE DEFENDANTS FACILITATED THE TRAFFICKING OF A.B.



FIRST AMENDED COMPLAINT                          79
     Case 3:19-cv-01992-IM         Document 103        Filed 10/08/20    Page 80 of 85




  168.   Wyndham, Marriott, and RLHC (“Defendant Hotels”) profited from the sex

  trafficking of A.B. and knowingly or negligently aided and engaged with her trafficker in

  his sex trafficking venture. The Defendants leased rooms to A.B.’s trafficker, when they

  knew, or should have known, that he was using their room to imprison A.B. and subject

  her to repeated exploitation as he forced her into sexual servitude.

  169.   Defendant Hotels knew, or should have known, that A.B. was being trafficked and

  that the Defendants were knowingly benefiting financially from said exploitation, because

  A.B.’s trafficker frequented the Defendants’ hotels.

  170.   Defendant Hotels knew, or should have known, that A.B. was being trafficked

  because A.B. was arrested on property grounds, constantly entertained traffic to appease

  her traffickers’ daily quotas, and her traffickers would help check her in then not proceed

  to the room; behavior that indicated they were using the Defendants’ hotels for his illegal

  sex trafficking venture.

  171.   Defendant Hotels actively participated in this illegal endeavor by knowingly or

  negligently providing lodging to A.B.’s trafficker in which to harbor A.B. while he was

  trafficking her.

  172.   Defendant Hotels profited from the sex trafficking of A.B. and took no action as

  A.B. repeatedly visited each hotel, often with different guests, without any luggage,

  avoiding all eye contact, and exhibiting signs of malnourishment.

  173.   Defendant Hotels actively participated in this illegal endeavor by knowingly or

  negligently providing lodging to those who purchased sex from A.B. in which to harbor

  A.B. while she was being trafficked for sex.

  174.   The Defendant Hotels all had the opportunity to stop A.B.’s trafficker and offenders


FIRST AMENDED COMPLAINT                       80
     Case 3:19-cv-01992-IM         Document 103         Filed 10/08/20   Page 81 of 85




  like him from victimizing A.B. and others like her. Instead, every Defendant failed to take

  reasonable measures to stop sex trafficking from occurring in their hotels.

  175.   The Defendant Hotels all financially benefited from the sex trafficking of A.B., and

  other victims like her, and developed and maintained business models that attract and

  foster the commercial sex market for traffickers and buyers alike.

  176.   Defendant Hotels enjoy the steady stream of income that sex traffickers bring to

  their hotel brands, such as the Days Inn, Ramada, Residence Inn, and Red Lion.

  177.   Defendant Hotels financially benefit from their ongoing reputation for privacy,

  discretion, and the facilitation of commercial sex.

  178.   Defendants have long been aware that free Wi-Fi is attractive to traffickers, yet

  failed to provide adequate security to protect Plaintiff, including adequate measures to

  monitor Wi-Fi access. The myriad types of electronically stored information (“ESI”)

  generated in the use of a Wi-Fi network can manage and track communications and

  activity originating from devices granted access. By way of the ESI generated through the

  use of Defendants’ Wi-Fi networks, Defendants had information in their custody, control,

  and possession that enabled them to identify the purpose for which their Wi-Fi network

  and their property were being used and by which they profited.

  179.   Defendant Hotels failed to take any steps to alert the authorities, properly intervene

  in the situation, or take reasonable security steps to improve awareness of sex trafficking

  and/or prevent sexual exploitation on their properties.

  180. Defendant Hotels maintained their deficiencies to maximize profits by:

          a. Reducing the cost of training employees and managers of how to spot the signs

              of human trafficking and sexual exploitation and what steps to take;

          b. Lowering operating costs and management costs by not analyzing the data they

FIRST AMENDED COMPLAINT                       81
      Case 3:19-cv-01992-IM           Document 103       Filed 10/08/20      Page 82 of 85




                 received regarding criminal activity and customer reviews that indicated sex

                 trafficking was occurring and taking the steps necessary to remedy the issues at

                 relevant locations or else hold the franchisee accountable and terminate their

                 franchise agreement;

          c. Collecting and utilizing massive amounts of data from all of their branded

                 locations for marketing and other profit-driven purposes but failing to utilize

                 this same data to combat sex trafficking in their hotels;

          d. Not refusing room rentals, or reporting guests to law enforcement, in order to

                 maximize the number of rooms occupied and the corresponding rates, even if

                 the rooms rented were to sex traffickers or buyers;

          e. Lowering security costs by not having proper security measures, including, but

                 not limited to, employing qualified security officers to actively combat human

                 trafficking and sexual exploitation;

  181.    As a direct and proximate result of these egregious practices on the part of the

  Defendant Hotels, A.B. and victims of sex trafficking and exploitation like her, have been

  permanently injured and damaged physically, emotionally, psychologically, and

  financially.

                                     CAUSES OF ACTION

                          A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)
                                        (Against all Defendants)
  182.   The Plaintiff A.B. incorporates each foregoing allegation.

  183.   A.B. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is

  therefore entitled to bring a civil action under 18 U.S.C. §1595.

  184.    The Defendants’ acts, omissions, and commissions, taken separately and/or

FIRST AMENDED COMPLAINT                          82
     Case 3:19-cv-01992-IM        Document 103        Filed 10/08/20     Page 83 of 85




  together, outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, the

  Defendants had a statutory obligation not to benefit financially from a venture that they

  knew, or should have known, to engage in violations of 18 U.S.C. §1591 (a). At all

  relevant times, the Defendants breached this duty by participating in, and facilitating, the

  harboring and providing of A.B. for the purposes of commercial sex induced by force,

  fraud, or coercion, by their acts, omissions, and commissions.

  185.   The Defendants have financially benefited as a result of these acts, omissions,

  and/or commissions by keeping operating costs low, and maintaining the loyalty of the

  segment of their customer base that seeks to participate in the sex trade. Moreover, the

  Defendants directly benefited from the trafficking of A.B. on each occasion they received

  payment for rooms that she was being kept in at the Defendants’ hotels. The actions,

  omissions, and/or commissions alleged in this pleading were the but for and proximate

  cause of A.B.’s injuries and damages.

  186.   A.B. has suffered substantial physical and psychological injuries as the result of

  being trafficked and sexually exploited at the Defendants’ hotels and properties in violation

  of 18 U.S.C. §1591(a).

                                 PRAYER FOR RELIEF

     WHEREFORE the Plaintiff requests that the jury selected to hear this case render a

   verdict in her favor on all counts alleged, and against each and every named Defendant,

   separately and severally, and that it award damages to her in an amount which will

   adequately compensate her for the injuries and damages she sustained due to the

   Defendants’ conduct outlined as follows:

          a. All available compensatory damages for the described losses with respect to


FIRST AMENDED COMPLAINT                       83
      Case 3:19-cv-01992-IM          Document 103       Filed 10/08/20     Page 84 of 85




                each cause of action;

           b. past and future medical expenses, as well as the costs associated with past and

                future life care;

           c. past and future lost wages and loss of earning capacity;

           d.   past and future emotional distress;

           e. consequential and/or special damages;

           f. all available noneconomic damages, including without limitation pain,

                suffering, and loss of enjoyment of life;

           g. disgorgement of profits obtained through unjust enrichment;

           h. restitution;

           i. punitive damages with respect to each cause of action;

           j. reasonable and recoverable attorneys' fees;

           k. costs of this action; and

           l. pre-judgment and all other interest recoverable.

   Also, on the basis of the foregoing, the Plaintiff requests that a jury be selected to hear this

   case and render a verdict for the Plaintiff, and against the Defendants, and that it award

   damages to the Plaintiff in an amount which adequately reflects the enormity of the

   Defendants’ wrongs, and which will effectively prevent other similarly caused acts.

   Further, the Plaintiff requests that the Court enter judgment consistent with the jury's

   verdict, and prays for any other damages and equitable relief the Court or jury deems

   appropriate under the circumstances.

                        THE PLAINTIFF DEMANDS A TRIAL BY JURY

   Dated: October 8, 2020                             RESPECTFULLY SUBMITTED,


FIRST AMENDED COMPLAINT                         84
Case 3:19-cv-01992-IM   Document 103   Filed 10/08/20   Page 85 of 85
